
	
		II
		112th CONGRESS
		1st Session
		S. 1294
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Merkley (for
			 himself, Mr. Carper,
			 Mr. Udall of New Mexico, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote the oil independence of the United States, and
		  for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Oil Independence for a Stronger
			 America Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—National energy security program
					Sec. 101. National energy security program.
					Sec. 102. National Energy Security Council.
					TITLE II—Vehicle fuel economy
					Sec. 201. Vehicle fuel economy.
					TITLE III—Electric vehicle deployment
					Sec. 301. Findings.
					Sec. 302. Definitions.
					Subtitle A—National Plug-In Electric Drive Vehicle Deployment
				Program
					Sec. 311. National Plug-In Electric Drive Vehicle Deployment
				Program.
					Sec. 312. National assessment and plan.
					Sec. 313. Technical assistance.
					Sec. 314. Workforce training.
					Sec. 315. Federal fleets.
					Sec. 316. Targeted Plug-In Electric Drive Vehicle Deployment
				Communities Program.
					Sec. 317. Plug-in electric drive vehicle private fleet upgrade
				program.
					Subtitle B—Research and development
					Sec. 321. Research and development program.
					Sec. 322. Advanced batteries for tomorrow prize.
					Sec. 323. Study on the supply of raw materials.
					Sec. 324. Study on the collection and preservation of data
				collected from plug-in electric drive vehicles.
					Subtitle C—Miscellaneous
					Sec. 331. Utility planning for plug-in electric drive
				vehicles.
					Sec. 332. Loan guarantees.
					Sec. 333. Prohibition on disposing of advanced batteries in
				landfills.
					Sec. 334. Plug-In Electric Drive Vehicle Technical Advisory
				Committee.
					Sec. 335. Plug-In Electric Drive Vehicle Interagency Task
				Force.
					TITLE IV—Transportation infrastructure
					Subtitle A—Transportation options for families and
				businesses
					Sec. 401. Oil savings and greenhouse gas emission reductions
				through transportation efficiency.
					Sec. 402. Investing in transportation greenhouse gas emission
				reduction programs.
					Sec. 403. Commuter benefits equity.
					Subtitle B—Freight transportation
					Sec. 411. Freight transportation goal and plan.
					Sec. 412. Freight rail congestion grants.
					Sec. 413. Rail electrification study.
					TITLE V—Alternative transportation fuels
					Subtitle A—Advanced biofuels
					Sec. 501. Allowance of investment tax credit for advanced
				biofuel facilities.
					Sec. 502. Grants for advanced biofuel facility
				property.
					Sec. 503. Inclusion of algae-based biofuel in definition of
				cellulosic biofuel.
					Sec. 504. Extension of cellulosic biofuel producer
				credit.
					Sec. 505. Extension of special allowance for cellulosic biofuel
				plant property.
					Sec. 506. Extension of incentives for biodiesel and renewable
				diesel.
					Sec. 507. Extension of alcohol fuels tax credits.
					Subtitle B—Powering vehicles with natural gas
					Sec. 511. Credit for qualified natural gas motor
				vehicles.
					Sec. 512. Natural gas vehicle bonds.
					Sec. 513. Incentives for manufacturing facilities producing
				vehicles fueled by compressed or liquified natural gas.
					Sec. 514. Study of increasing natural gas and liquefied
				petroleum gas vehicles in Federal fleet.
					TITLE VI—Heating oil and propane conservation
					Sec. 601. Energy efficiency improvements for heating oil,
				propane, and kerosene use in homes and commercial buildings.
					Sec. 602. Renewable biomass thermal energy for commercial
				buildings.
					TITLE VII—Authorization of appropriations
					Sec. 701. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)CouncilThe term Council means the
			 National Energy Security Council established by section 102.
			(3)National energy
			 security programThe term national energy security
			 program means the national energy security program established by
			 section 101.
			(4)National oil
			 independence goalThe term national oil independence
			 goal means the national oil independence goal established under section
			 101(c).
			(5)National oil
			 independence planThe term national oil independence
			 plan means the national oil independence plan established under section
			 101(d).
			INational energy
			 security program
			101.National
			 energy security program
				(a)EstablishmentThere
			 is established in the Executive Office of the President the national energy
			 security program.
				(b)MissionThe
			 mission of the national energy security program shall be to coordinate the
			 activities and policies of the Federal Government to ensure, to the maximum
			 extent practicable, that the United States meets—
					(1)goals for
			 reducing oil dependence, oil imports, and oil consumption; and
					(2)other energy
			 policy goals, including goals for—
						(A)enhancing the
			 competitiveness of the United States in clean energy technology;
						(B)strengthening
			 clean energy technology manufacturing in the United States;
						(C)reducing
			 greenhouse gas emissions; and
						(D)reducing
			 hazardous pollutants.
						(c)National oil
			 independence goal
					(1)In
			 generalSubject to paragraph (2), it is the goal of the United
			 States to reduce oil consumption by the quantity that is equal to or greater
			 than the quantity of oil imported by the United States from outside of North
			 America by calendar year 2030 (as compared to the rate of oil consumption
			 projected for calendar year 2030 as of the date of enactment of this
			 Act).
					(2)AdjustmentsThe
			 President, in consultation with the Council—
						(A)may adjust the
			 numeric goal for calendar year 2030 established under paragraph (1);
						(B)shall ensure that
			 any new goal established under subparagraph (A) represents the maximum
			 practicable oil savings achievable, taking into account other benefits of
			 reducing oil consumption (including economic, security, and environmental
			 benefits) and costs or other economic effects; and
						(C)if any new goal
			 established under subparagraph (A) is lower than the goal established under
			 paragraph (1), shall establish an additional goal for reducing oil consumption
			 in the United Sates by a quantity that is equal to or greater than the quantity
			 of oil imported by the United States from outside of North America on the
			 fastest timeline practicable, taking into account other benefits of reducing
			 oil consumption (including economic, security, and environmental benefits) and
			 costs or other economic effects.
						(d)National oil
			 independence plan
					(1)In
			 generalThe President, in coordination with the Council and the
			 Director of the Office of Management and Budget, shall—
						(A)develop a
			 national oil independence plan that describes programs and activities that will
			 be implemented to meet or exceed the national oil independence goal and other
			 goals established pursuant to subsection (c);
						(B)submit the
			 national oil independence plan to Congress not later than 180 days after the
			 date of enactment of this Act; and
						(C)submit an updated
			 national oil independence plan to Congress every 2 years thereafter.
						(2)Review of
			 Federal policies, programs, and authoritiesNot later than 120
			 days after the date of enactment of this Act, the President, in coordination
			 with the Council and the Director of the Office of Management and Budget, shall
			 review existing programs and authorities of the Federal Government and other
			 applicable policies (including tax policies) to determine—
						(A)(i)which programs,
			 authorities, or policies could be used to accelerate reductions in oil
			 dependence; and
							(ii)any means by which the programs,
			 authorities, or policies—
								(I)could be used to maximize reductions in
			 oil dependence; or
								(II)would require modification in order to
			 be used to maximize reductions in oil dependence; and
								(B)(i)which programs,
			 authorities, or policies have the effect of increasing oil consumption and oil
			 dependence or otherwise create barriers to reducing oil consumption and oil
			 dependence; and
							(ii)the manner by which the programs,
			 authorities, or policies—
								(I)have the effect of encouraging oil
			 consumption or oil dependence or otherwise create barriers to reducing oil
			 consumption and oil dependence; and
								(II)could be modified or eliminated to help
			 meet the goal of reducing oil consumption and oil dependence.
								(3)ContentsAt
			 a minimum, the national oil independence plan shall—
						(A)describe the
			 results and conclusions of the review conducted under paragraph (2);
						(B)as appropriate,
			 include—
							(i)the
			 use of programs, authorities, or policies described in paragraph (2)(A);
			 and
							(ii)if
			 existing authority allows, proposals to modify or eliminate programs,
			 authorities, or policies described in paragraph (2)(B);
							(C)include
			 recommendations to Congress for legislation that would further—
							(i)promote
			 reductions in oil consumption and oil dependence;
							(ii)reduce barriers
			 to reducing oil consumption and oil dependence; and
							(iii)help meet the
			 energy policy goals of the United States;
							(D)include a
			 timetable for achieving the national oil independence goal, including interim
			 targets on not less than a biennial basis;
						(E)a plan for
			 coordinating actions across the Federal Government to ensure, to the maximum
			 extent practicable, that the national oil independence goal is met; and
						(F)a timeline for
			 issuing rules, Executive orders, or other policy instruments that will
			 implement the recommendations contained the national oil independence
			 plan.
						(e)Annual requests
			 to CongressWhen submitting annual budget requests to Congress,
			 the President shall include—
					(1)(A)requests for sufficient
			 funding for such programs the President considers appropriate to implement the
			 national oil independence plan; and
						(B)if the amount of funding is not
			 sufficient to meet the national oil independence goal, a description of the
			 amount of funding that would be necessary to meet the goal;
						(2)(A)requests for such
			 additional authorities or changes to existing laws or authorities as the
			 President considers appropriate in order to implement the national oil
			 independence plan; and
						(B)if the amount of funding is not
			 sufficient to meet the national oil independence goal, a description of such
			 additional authority or changes to existing laws or authorities as would be
			 necessary to meet the goal; and
						(3)a report on the
			 oil consumption and imports of the United States relative to the national oil
			 independence goal and the interim targets and timelines established in the
			 national oil independence plan.
					102.National
			 Energy Security Council
				(a)EstablishmentThere
			 is established in the Executive Office of the President a National Energy
			 Security Council.
				(b)MissionThe
			 mission of the Council shall be to assist and advise the President in—
					(1)establishing the
			 national oil independence goal in numeric terms of barrels per day of oil
			 consumption, based on the most recent consumption estimates by the Energy
			 Information Administration;
					(2)meeting the
			 national oil independence goal;
					(3)developing the
			 national oil independence plan and the requests described in section
			 3(e);
					(4)coordinating the
			 policies, programs, and activities of the national energy security program in
			 order to implement the national oil independence plan and meet the national oil
			 independence goal; and
					(5)ensuring that
			 policy decisions and programs are consistent with the energy policy goals of
			 the United States.
					(c)MembershipThe
			 membership of the Council shall consist of—
					(1)the Secretary of
			 Energy;
					(2)the Assistant to
			 the President for National Security Affairs;
					(3)the Secretary of
			 Transportation;
					(4)the
			 Administrator;
					(5)the Secretary of
			 the Treasury;
					(6)the Director of
			 the National Economic Council;
					(7)the Secretary of
			 Agriculture;
					(8)the Chair of the
			 Council on Environmental Quality;
					(9)the Secretary of
			 State; and
					(10)the Director of
			 the Office of Science and Technology Policy.
					(d)ChairThe
			 President shall act as Chair of the Council.
				IIVehicle fuel
			 economy
			201.Vehicle fuel
			 economy
				(a)AutomobilesThe
			 Secretary of Transportation, pursuant to the authority provided under chapter
			 329 of title 49, United States Code, and the Administrator of the Environmental
			 Protection Agency, using the authority provided under the Clean Air Act (42
			 U.S.C. 7401 et seq.), shall promulgate joint regulations establishing fuel
			 efficiency standards and greenhouse gas emissions limitations for each class of
			 automobiles subject to regulations under that chapter and manufactured for each
			 of model years 2017 through 2030 to maximize reductions in oil consumption and
			 greenhouse gas emissions consistent with the criteria under those
			 authorities.
				(b)Fuel economy
			 and greenhouse gas emissions for nonroad vehicles
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Transportation and the Administrator of the
			 Environmental Protection Agency shall promulgate joint regulations establishing
			 fuel efficiency standards and greenhouse gas emissions limitations for nonroad
			 vehicles to maximize reductions in oil consumption and greenhouse gas
			 emissions.
					(2)Nonroad
			 vehiclesThe nonroad vehicles described in paragraph (1) shall
			 include—
						(A)passenger and
			 freight rail engines;
						(B)boat and other
			 marine engines; and
						(C)off-highway
			 construction vehicles.
						(3)Effective
			 dateThe standards and limitations established under paragraph
			 (1) shall take effect not earlier than 2 years after the date on which the
			 applicable regulations are promulgated.
					(4)Revisions and
			 updates to standardsThe Secretary of Transportation and the
			 Administrator shall establish a timeline for updating the standards and
			 limitations established under paragraph (1) to maximize reductions in oil
			 consumption and greenhouse gas emissions.
					IIIElectric
			 vehicle deployment
			301.FindingsCongress find that—
				(1)the United States
			 is the largest consumer of petroleum in the world, consuming 19,500,000 barrels
			 per day of petroleum products during 2008;
				(2)high and volatile
			 international oil prices represent a significant and ongoing threat to the
			 economic and national security of the United States;
				(3)many of the
			 nations on which the United States relies for petroleum supplies or that
			 significantly affect the world petroleum market share neither the national
			 interest nor the values of the United States;
				(4)the United States
			 imports more than 50 percent of the petroleum needs of the country each
			 day;
				(5)in 2008, the net
			 deficit of the United States in petroleum trade amounted to more than
			 $380,000,000,000, or nearly 60 percent of the total trade deficit;
				(6)the
			 transportation sector of the United States accounts for over
			 2/3 of total national petroleum consumption and is 94
			 percent reliant on petroleum;
				(7)the
			 electrification of the transportation sector represents a direct pathway to
			 significant reduction in petroleum dependence, because passenger cars and light
			 trucks account for more than 60 percent of the transportation petroleum demand
			 and more than 40 percent of total petroleum demand in the United States;
				(8)the
			 electrification of the transportation sector promotes national energy security
			 because the electric power sector uses a diverse range of domestic electricity
			 generation sources;
				(9)plug-in electric
			 drive vehicles, when running on electric power, produce no tailpipe
			 emissions;
				(10)the deployment
			 of 700,000 plug-in electric drive vehicles would result in a petroleum savings
			 of approximately 10,000,000 barrels per year compared to the annual petroleum
			 consumption as of the date of enactment of this Act;
				(11)in 2030, the
			 United States could feasibly deploy more than 100,000,000 plug-in electric
			 drive vehicles, which would result in a petroleum savings of more than
			 1,000,000,000 barrels of petroleum per year and greenhouse gas reductions of
			 over 300,000,000 tons of carbon dioxide compared to the annual petroleum
			 consumption and greenhouse gas emissions as of the date of enactment of this
			 Act; and
				(12)a targeted
			 deployment program for plug-in electric drive vehicles that is focused on
			 competitively selected deployment communities—
					(A)is a critical
			 component of a comprehensive effort to speed plug-in electric drive vehicle
			 penetration rates;
					(B)will contribute
			 to the larger national effort to deploy plug-in electric drive vehicles;
					(C)will inform best
			 practices for the wide-scale deployment of plug-in electric drive vehicles;
			 and
					(D)will
			 substantially reduce the oil consumption of the United States.
					302.Definitions
				(a)In
			 generalIn this title:
					(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
					(2)Charging
			 infrastructureThe term charging infrastructure
			 means any property (not including a building) if the property is used for the
			 recharging of plug-in electric drive vehicles, including electrical panel
			 upgrades, wiring, conduit, trenching, pedestals, and related equipment.
					(3)CommitteeThe
			 term Committee means the Plug-in Electric Drive Vehicle Technical
			 Advisory Committee established by section 334.
					(4)Deployment
			 communityThe term deployment community means a
			 community selected by the Secretary to be part of the targeted plug-in electric
			 drive vehicles deployment communities program under section 316.
					(5)Electric
			 utilityThe term electric utility has the meaning
			 given the term in section 3 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2602).
					(6)Federal-aid
			 system of highwaysThe term Federal-aid system of
			 highways means a highway system described in section 103 of title 23,
			 United States Code.
					(7)Plug-In
			 electric drive vehicleThe term plug-in electric drive
			 vehicle has the meaning given the term in section 131(a)(5) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17011(a)(5)).
					(8)PrizeThe
			 term Prize means the Advanced Batteries for Tomorrow Prize
			 established by section 322.
					(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(10)Task
			 forceThe term Task Force means the Plug-in Electric
			 Drive Vehicle Interagency Task Force established by section 335.
					(b)Definition of
			 plug-In electric drive vehicleSection 131(a)(5) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011(a)(5)) is
			 amended—
					(1)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively,
			 and indenting appropriately;
					(2)by striking
			 means a vehicle that— and inserting “means—
						
							(A)a vehicle
				that—
							;
					(3)in subparagraph
			 (A)(iii) (as so redesignated), by striking the period at the end and inserting
			 ; and; and
					(4)by adding at the
			 end the following:
						
							(B)any other motor
				vehicle—
								(i)for which the
				motive electric power can be recharged from an external source of power;
				and
								(ii)that has a
				maximum speed of greater than 25 miles per
				hour.
								.
					ANational Plug-In
			 Electric Drive Vehicle Deployment Program
				311.National
			 Plug-In Electric Drive Vehicle Deployment Program
					(a)In
			 generalThere is established within the Department of Energy a
			 national plug-in electric drive vehicle deployment program for the purpose of
			 assisting in the deployment of plug-in electric drive vehicles.
					(b)GoalsThe
			 goals of the national program described in subsection (a) include—
						(1)the reduction and
			 displacement of petroleum use by accelerating the deployment of plug-in
			 electric drive vehicles in the United States;
						(2)the reduction of
			 greenhouse gas emissions by accelerating the deployment of plug-in electric
			 drive vehicles in the United States;
						(3)the facilitation
			 of the rapid deployment of plug-in electric drive vehicles, particularly into
			 the mainstream consumer market;
						(4)the achievement
			 of significant market penetrations by plug-in electric drive vehicles
			 nationally;
						(5)the establishment
			 of models for the rapid deployment of plug-in electric drive vehicles
			 nationally, including models for the deployment of residential, private, and
			 publicly available charging infrastructure;
						(6)the increase of
			 consumer knowledge and acceptance of plug-in electric drive vehicles;
						(7)the encouragement
			 of the innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
						(8)the facilitation
			 of the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining grid system
			 performance and reliability;
						(9)the provision of
			 technical assistance to communities across the United States to prepare for
			 plug-in electric drive vehicles; and
						(10)the support of
			 workforce training across the United States relating to plug-in electric drive
			 vehicles.
						(c)DutiesIn
			 carrying out this subtitle, the Secretary shall—
						(1)provide technical
			 assistance to State, local, and tribal governments that want to create
			 deployment programs for plug-in electric drive vehicles in the communities over
			 which the governments have jurisdiction;
						(2)perform national
			 assessments of the potential deployment of plug-in electric drive vehicles
			 under section 312;
						(3)synthesize and
			 disseminate data from the deployment of plug-in electric drive vehicles;
						(4)develop best
			 practices for the successful deployment of plug-in electric drive
			 vehicles;
						(5)carry out
			 workforce training under section 314;
						(6)establish the
			 targeted plug-in electric drive vehicle deployment communities program under
			 section 316; and
						(7)in conjunction
			 with the Task Force, make recommendations to Congress and the President on
			 methods to reduce the barriers to plug-in electric drive vehicle
			 deployment.
						(d)ReportNot
			 later than 18 months after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report on the progress made in implementing the national program
			 described in subsection (a) that includes—
						(1)a description of
			 the progress made by—
							(A)the technical
			 assistance program under section 313; and
							(B)the workforce
			 training program under section 314; and
							(2)any updated
			 recommendations of the Secretary for changes in Federal programs to promote the
			 purposes of this subtitle.
						(e)National
			 information clearinghouseThe Secretary shall make available to
			 the public, in a timely manner, information regarding—
						(1)the cost,
			 performance, usage data, and technical data regarding plug-in electric drive
			 vehicles and associated infrastructure, including information from the
			 deployment communities established under section 316; and
						(2)any other
			 educational information that the Secretary determines to be appropriate.
						312.National
			 assessment and plan
					(a)In
			 generalThe Secretary shall carry out a national assessment and
			 develop a national plan for plug-in electric drive vehicle deployment that
			 includes—
						(1)an assessment of
			 the maximum feasible deployment of plug-in electric drive vehicles by 2020 and
			 2030;
						(2)the establishment
			 of national goals for market penetration of plug-in electric drive vehicles by
			 2020 and 2030;
						(3)a plan for
			 providing technical assistance to communities across the United States to
			 prepare for plug-in electric drive vehicle deployment;
						(4)a plan for
			 quantifying the reduction in petroleum consumption and the net impact on
			 greenhouse gas emissions due to the deployment of plug-in electric drive
			 vehicles;
						(5)in consultation
			 with the Task Force, any recommendations to the President and to Congress for
			 changes in Federal programs (including laws, regulations, and
			 guidelines)—
							(A)to better promote
			 the deployment of plug-in electric drive vehicles; and
							(B)to reduce
			 barriers to the deployment of plug-in electric drive vehicles; and
							(6)a plan for
			 integrating the successes and barriers to deployment identified by the
			 deployment communities program established under section 316 to prepare
			 communities across the United States for the rapid deployment of plug-in
			 electric drive vehicles;
						(b)Timing
						(1)Initial
			 draftNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall complete an initial draft of the national plan that
			 includes the matters described in paragraphs (1) through (5) of subsection
			 (a).
						(2)Final
			 versionNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall complete a final version of the national plan
			 that includes the matters described in paragraphs (1) through (6) of subsection
			 (a).
						(c)UpdatesNot
			 later than 2 years after the date of development of the plan described in
			 subsection (a), and not less frequently than once every 2 years thereafter, the
			 Secretary shall use market data and information from the targeted plug-in
			 electric drive vehicle deployment communities program established under section
			 316 and other relevant data to update the plan to reflect real world market
			 conditions.
					313.Technical
			 assistance
					(a)Technical
			 assistance to State, local, and tribal governments
						(1)In
			 generalIn carrying out this subtitle, the Secretary shall
			 provide, at the request of the Governor, Mayor, county executive, or the
			 designee of such an official, technical assistance to State, local, and tribal
			 governments to assist with the deployment of plug-in electric drive
			 vehicles.
						(2)RequirementsThe
			 technical assistance described in paragraph (1) shall include—
							(A)training on codes
			 and standards for building and safety inspectors;
							(B)training on best
			 practices for expediting permits and inspections;
							(C)education and
			 outreach on frequently asked questions relating to the various types of plug-in
			 electric drive vehicles and associated infrastructure, battery technology, and
			 disposal; and
							(D)the dissemination
			 of information regarding best practices for the deployment of plug-in electric
			 drive vehicles.
							(3)PriorityIn
			 providing technical assistance under this subsection, the Secretary shall give
			 priority to—
							(A)communities that
			 have established public and private partnerships, including partnerships
			 comprised of—
								(i)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
								(ii)relevant
			 generators and distributors of electricity;
								(iii)public utility
			 commissions;
								(iv)departments of
			 public works and transportation;
								(v)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
								(vi)plug-in electric
			 drive vehicle manufacturers or retailers;
								(vii)third-party
			 providers of charging infrastructure or services;
								(viii)owners of any
			 major fleet that will participate in the program;
								(ix)as
			 appropriate, owners and operators of regional electric power distribution and
			 transmission facilities; and
								(x)other existing
			 community coalitions recognized by the Department of Energy;
								(B)communities that,
			 as determined by the Secretary, have best demonstrated that the public is
			 likely to embrace plug-in electric drive vehicles, giving particular
			 consideration to communities that—
								(i)have documented
			 waiting lists to purchase plug-in electric drive vehicles;
								(ii)have developed
			 projections of the quantity of plug-in electric drive vehicles supplied to
			 dealers; and
								(iii)have assessed
			 the quantity of charging infrastructure installed or for which permits have
			 been issued;
								(C)communities that
			 have shown a commitment to serving diverse consumer charging infrastructure
			 needs, including the charging infrastructure needs for single- and multi-family
			 housing and public and privately owned commercial infrastructure; and
							(D)communities that
			 have established regulatory and educational efforts to facilitate consumer
			 acceptance of plug-in electric drive vehicles, including by—
								(i)adopting (or
			 being in the process of adopting) streamlined permitting and inspections
			 processes for residential charging infrastructure; and
								(ii)providing
			 customer informational resources, including providing plug-in electric drive
			 information on community or other Web sites.
								(4)Best
			 practicesThe Secretary shall collect and disseminate information
			 to State, local, and tribal governments creating plans to deploy plug-in
			 electric drive vehicles on best practices (including codes and standards) that
			 uses data from—
							(A)the program
			 established by section 316;
							(B)the activities
			 carried out by the Task Force; and
							(C)existing academic
			 and industry studies of the factors that contribute to the successful
			 deployment of new technologies, particularly studies relating to alternative
			 fueled vehicles.
							(5)Grants
							(A)In
			 generalThe Secretary shall establish a program to provide grants
			 to State, local, and tribal governments or to partnerships of government and
			 private entities to assist the governments and partnerships—
								(i)in
			 preparing a community deployment plan under section 316; and
								(ii)in
			 preparing and implementing programs that support the deployment of plug-in
			 electric drive vehicles.
								(B)ApplicationA
			 State, local, or tribal government that seeks to receive a grant under this
			 paragraph shall submit to the Secretary an application for the grant at such
			 time, in such form, and containing such information as the Secretary may
			 prescribe.
							(C)Use of
			 fundsA State, local, or tribal government receiving a grant
			 under this paragraph shall use the funds—
								(i)to
			 develop a community deployment plan that shall be submitted to the next
			 available competition under section 316; and
								(ii)to
			 carry out activities that encourage the deployment of plug-in electric drive
			 vehicles including—
									(I)planning for and
			 installing charging infrastructure, particularly to develop and demonstrate
			 diverse and cost-effective planning, installation, and operations options for
			 deployment of single family and multifamily residential, workplace, and
			 publicly available charging infrastructure;
									(II)updating
			 building, zoning, or parking codes and permitting or inspection
			 processes;
									(III)workforce
			 training, including the training of permitting officials;
									(IV)public education
			 described in the proposed marketing plan;
									(V)supplementing
			 (and not supplanting) the number of plug-in electric drive vehicles that are
			 purchased by State, local, and tribal governments; and
									(VI)any other
			 activities, as determined to be necessary by the Secretary.
									(D)CriteriaThe
			 Secretary shall develop and publish criteria for the selection of technical
			 assistance grants, including requirements for the submission of applications
			 under this paragraph.
							(b)Updating model
			 building codes, permitting and inspection processes, and zoning or parking
			 rules
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the American Society of Heating,
			 Refrigerating and Air-Conditioning Engineers, the International Code Council,
			 and any other organizations that the Secretary determines to be appropriate,
			 shall develop and publish guidance for—
							(A)model building
			 codes for the inclusion of separate circuits for charging infrastructure, as
			 appropriate, in new construction and major renovations of private residences,
			 buildings, or other structures that could provide publicly available charging
			 infrastructure;
							(B)model
			 construction permitting or inspection processes that allow for the expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles (including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed not later than 1 week after a
			 request); and
							(C)model zoning,
			 parking rules, or other local ordinances that—
								(i)facilitate the
			 installation of publicly available charging infrastructure, including
			 commercial entities that provide public access to infrastructure; and
								(ii)allow for access
			 to publicly available charging infrastructure.
								(2)Optional
			 adoptionAn applicant for selection for technical assistance
			 under this section or as a deployment community under section 316 shall not be
			 required to use the model building codes, permitting and inspection processes,
			 or zoning, parking rules, or other ordinances included in the report under
			 paragraph (1).
						(3)Smart grid
			 integrationIn developing the model codes or ordinances described
			 in paragraph (1), the Secretary shall consider smart grid integration.
						314.Workforce
			 training
					(a)Maintenance and
			 support
						(1)In
			 generalThe Secretary, in consultation with the Committee and the
			 Task Force, shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education for vocational workforce development through
			 centers of excellence.
						(2)PurposeTraining
			 funded under this subsection shall be intended to ensure that the workforce has
			 the necessary skills needed to work on and maintain, and provide emergency
			 assistance relating to, plug-in electric drive vehicles and the infrastructure
			 required to support plug-in electric drive vehicles.
						(3)ScopeTraining
			 funded under this subsection shall include training for—
							(A)first
			 responders;
							(B)electricians and
			 contractors who will be installing infrastructure;
							(C)engineers;
							(D)code inspection
			 officials; and
							(E)dealers and
			 mechanics.
							(b)DesignThe
			 Secretary shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education in designing plug-in electric drive vehicles
			 and associated components and infrastructure to ensure that the United States
			 can lead the world in this field.
					315.Federal
			 fleets
					(a)In
			 generalElectricity consumed by Federal agencies to fuel plug-in
			 electric drive vehicles—
						(1)is an alternative
			 fuel (as defined in section 301 of the Energy Policy Act of 1992 (42 U.S.C.
			 13218)); and
						(2)shall be
			 accounted for under Federal fleet management reporting requirements, not under
			 Federal building management reporting requirements.
						(b)Assessment and
			 reportNot later than 180 days after the date of enactment of
			 this Act and every 3 years thereafter, the Federal Energy Management Program of
			 the Department of Energy and the General Services Administration, in
			 consultation with the Task Force, shall complete an assessment of Federal
			 Government fleets, including the Postal Service and the Department of Defense,
			 and submit a report to Congress that describes—
						(1)for each Federal
			 agency, which types of vehicles the agency uses that would or would not be
			 suitable for near-term and medium-term conversion to plug-in electric drive
			 vehicles, taking into account the types of vehicles for which plug-in electric
			 drive vehicles could provide comparable functionality and lifecycle
			 costs;
						(2)how many plug-in
			 electric drive vehicles could be deployed by the Federal Government in 5 years
			 and in 10 years, assuming that plug-in electric drive vehicles are available
			 and are purchased when new vehicles are needed or existing vehicles are
			 replaced;
						(3)the estimated
			 cost to the Federal Government for vehicle purchases under paragraph (2);
			 and
						(4)a description of
			 any updates to the assessment based on new market data.
						(c)Inventory and
			 data collection
						(1)In
			 generalIn carrying out the assessment and report under
			 subsection (b), the Federal Energy Management Program, in consultation with the
			 General Services Administration, shall—
							(A)develop an
			 information request for each agency that operates a fleet of at least 20 motor
			 vehicles; and
							(B)establish
			 guidelines for each agency to use in developing a plan to deploy plug-in
			 electric drive vehicles.
							(2)Agency
			 responsesEach agency that operates a fleet of at least 20 motor
			 vehicles shall—
							(A)collect
			 information on the vehicle fleet of the agency in response to the information
			 request described in paragraph (1); and
							(B)develop a plan to
			 deploy plug-in electric drive vehicles.
							(3)Analysis of
			 responsesThe Federal Energy Management Program shall—
							(A)analyze the
			 information submitted by each agency under paragraph (2);
							(B)approve or
			 suggest amendments to the plan of each agency to ensure that the plan is
			 consistent with the goals and requirements of this title; and
							(C)submit a plan to
			 Congress and the General Services Administration to be used in developing the
			 pilot program described in subsection (e).
							(d)Budget
			 requestEach agency of the Federal Government shall include
			 plug-in electric drive vehicle purchases identified in the report under
			 subsection (b) in the budget of the agency to be included in the budget of the
			 United States Government submitted by the President under section 1105 of title
			 31, United States Code.
					(e)Pilot program
			 To deploy plug-In electric drive vehicles in the Federal fleet
						(1)In
			 generalThe Administrator of General Services shall acquire
			 plug-in electric drive vehicles and the requisite charging infrastructure to be
			 deployed in a range of locations in Federal Government fleets, which may
			 include the United States Postal Service and the Department of Defense, during
			 the 5-year period beginning on the date of enactment of this Act.
						(2)Data
			 collectionThe Administrator of General Services shall collect
			 data regarding—
							(A)the cost,
			 performance, and use of plug-in electric drive vehicles in the Federal
			 fleet;
							(B)the deployment
			 and integration of plug-in electric drive vehicles in the Federal fleet;
			 and
							(C)the contribution
			 of plug-in electric drive vehicles in the Federal fleet toward reducing the use
			 of fossil fuels and greenhouse gas emissions.
							(3)ReportNot
			 later than 6 years after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report that—
							(A)describes the
			 status of plug-in electric drive vehicles in the Federal fleet; and
							(B)includes an
			 analysis of the data collected under this subsection.
							(4)Public web
			 siteThe Federal Energy Management Program shall maintain and
			 regularly update a publicly available Web site that provides information on the
			 status of plug-in electric drive vehicles in the Federal fleet.
						(f)Acquisition
			 prioritySection 507(g) of the Energy Policy Act of 1992 (42
			 U.S.C. 13257(g)) is amended by adding at the end the following:
						
							(5)PriorityThe
				Secretary shall, to the maximum extent practicable, prioritize the acquisition
				of plug-in electric drive vehicles (as defined in section 131(a) of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17011(a)) over nonelectric
				alternative fueled
				vehicles.
							.
					(g)Maximum
			 purchase price of motor vehicleSection 702 of the Consolidated
			 Appropriations Act, 2010 (31 U.S.C. 1343 note; Public Law 111–117) is
			 amended—
						(1)by striking
			 section 16 of the Act of August 2, 1946 (60 Stat. 810), and
			 inserting section 1343(c) of title 31, United States Code,;
			 and
						(2)by inserting
			 before the period at the end the following: “:
			 Provided further,
			 That the limits set forth in this section shall not apply to any
			 vehicle that is a commercial vehicle and that operates using an emerging motor
			 vehicle technology, including plug-in hybrid electric and hydrogen fuel cell
			 vehicles”.
						(h)Authorization
			 of appropriationsThere are authorized to be appropriated for the
			 Federal Government to pay for incremental costs to purchase or lease plug-in
			 electric drive vehicles and the requisite charging infrastructure for Federal
			 fleets such sums as are necessary.
					316.Targeted
			 Plug-In Electric Drive Vehicle Deployment Communities Program
					(a)Establishment
						(1)In
			 generalThere is established within the national plug-in electric
			 drive deployment program established under section 311 a targeted plug-in
			 electric drive vehicle deployment communities program (referred to in this
			 section as the Program).
						(2)Existing
			 activitiesIn carrying out the Program, the Secretary shall
			 coordinate and supplement, not supplant, any ongoing plug-in electric drive
			 deployment activities under section 131 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17011).
						(3)Deployment
							(A)In
			 generalThe Secretary shall establish a competitive process to
			 select deployment communities for the Program.
							(B)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications submitted by
			 State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
							(C)SelectionNot
			 later than 1 year after the date of enactment of this Act and not later than 1
			 year after the date on which any subsequent amounts are appropriated for the
			 Program, the Secretary shall select the deployment communities under this
			 paragraph.
							(D)TerminationThe
			 Program shall be carried out for a 3-year period beginning on the date funding
			 under this title is first provided to the deployment community.
							(b)GoalsThe
			 goals of the Program are—
						(1)to facilitate the
			 rapid deployment of plug-in electric drive vehicles, including—
							(A)the deployment of
			 400,000 plug-in electric drive vehicles in the deployment communities selected
			 under paragraph (2);
							(B)the near-term
			 achievement of significant market penetration in deployment communities;
			 and
							(C)supporting the
			 achievement of significant market penetration nationally;
							(2)to establish
			 models for the rapid deployment of plug-in electric drive vehicles nationally,
			 including for the deployment of single-family and multifamily residential,
			 workplace, and publicly available charging infrastructure;
						(3)to increase
			 consumer knowledge and acceptance of, and exposure to, plug-in electric drive
			 vehicles;
						(4)to encourage the
			 innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
						(5)to demonstrate
			 the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining or
			 improving grid system performance, security, and reliability;
						(6)to demonstrate
			 protocols and communication standards that facilitate vehicle integration into
			 the grid and provide seamless charging for consumers traveling through multiple
			 utility distribution systems;
						(7)to investigate
			 differences among deployment communities and to develop best practices for
			 implementing vehicle electrification in various communities, including best
			 practices for planning for and facilitating the construction of residential,
			 workplace, and publicly available infrastructure to support plug-in electric
			 drive vehicles;
						(8)to collect
			 comprehensive data on the purchase and use of plug-in electric drive vehicles,
			 including charging profile data at unit and aggregate levels, to inform best
			 practices for rapidly deploying plug-in electric drive vehicles in other
			 locations, including for the installation of charging infrastructure;
						(9)to reduce and
			 displace petroleum use and reduce greenhouse gas emissions by accelerating the
			 deployment of plug-in electric drive vehicles in the United States; and
						(10)to increase
			 domestic manufacturing capacity and commercialization in a manner that will
			 establish the United States as a world leader in plug-in electric drive vehicle
			 technologies.
						(c)Deployment
			 community selection criteria
						(1)In
			 generalThe Secretary shall ensure, to the maximum extent
			 practicable, that selected deployment communities serve as models of deployment
			 for various communities across the United States.
						(2)SelectionIn
			 selecting communities under this section, the Secretary—
							(A)shall ensure, to
			 the maximum extent practicable, that—
								(i)the
			 combination of selected communities is diverse in population, population
			 density, demographics, urban and suburban composition, typical commuting
			 patterns, climate, and type of utility (including investor-owned,
			 publicly-owned, cooperatively-owned, distribution-only, and vertically
			 integrated utilities);
								(ii)the combination
			 of selected communities is diverse in geographic distribution, and at least 1
			 deployment community is located in each Petroleum Administration for Defense
			 District;
								(iii)at least 1
			 community selected has a population of less than 500,000;
								(iv)grants are of a
			 sufficient amount such that each deployment community will achieve significant
			 market penetration, particularly into the mainstream consumer market;
			 and
								(v)the
			 deployment communities are representative of other communities across the
			 United States;
								(B)is encouraged to
			 select a combination of deployment communities that includes multiple models or
			 approaches for deploying plug-in electric drive vehicles that the Secretary
			 believes are reasonably likely to be effective, including multiple approaches
			 to the deployment of charging infrastructure;
							(C)in addition to
			 the criteria described in subparagraph (A), may give preference to applicants
			 proposing a greater non-Federal cost share; and
							(D)when considering
			 deployment community plans, shall take into account previous Department of
			 Energy and other Federal investments to ensure that the maximum domestic
			 benefit from Federal investments is realized.
							(3)Criteria
							(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, and not later than 90 days after the date on which any subsequent
			 amounts are appropriated for the Program, the Secretary shall publish criteria
			 for the selection of deployment communities that include requirements that
			 applications be submitted by a State, tribal, or local government entity (or
			 groups of State, tribal, or local government entities).
							(B)Application
			 requirementsThe criteria published by the Secretary under
			 subparagraph (A) shall include application requirements that, at a minimum,
			 include—
								(i)achievable goals
			 and methodologies for—
									(I)the number of
			 plug-in electric drive vehicles to be deployed in the community;
									(II)the expected
			 percentage of light-duty vehicle sales that would be sales of plug-in electric
			 drive vehicles;
									(III)the adoption of
			 plug-in electric drive vehicles (including medium- or heavy-duty vehicles) in
			 private and public fleets during the 3-year duration of the Program; and
									(IV)a method to
			 generate revenue to maintain the infrastructure investments made by the Program
			 after the termination of the Program;
									(ii)data that
			 demonstrate that—
									(I)the public is
			 likely to embrace plug-in electric drive vehicles, which may include—
										(aa)the
			 quantity of plug-in electric drive vehicles purchased;
										(bb)the
			 number of individuals on a waiting list to purchase a plug-in electric drive
			 vehicle;
										(cc)projections of
			 the quantity of plug-in electric drive vehicles supplied to dealers; and
										(dd)any
			 assessment of the quantity of charging infrastructure installed or for which
			 permits have been issued; and
										(II)automobile
			 manufacturers and dealers will be able to provide and service the targeted
			 number of plug-in electric drive vehicles in the community for the duration of
			 the program;
									(iii)clearly defined
			 geographic boundaries of the proposed deployment area;
								(iv)a
			 community deployment plan for the deployment of plug-in electric drive
			 vehicles, charging infrastructure, and services in the deployment
			 community;
								(v)assurances that a
			 majority of the vehicle deployments anticipated in the plan will be personal
			 vehicles authorized to travel on the United States Federal-aid system of
			 highways, and secondarily, private or public sector plug-in electric drive
			 fleet vehicles, but may also include—
									(I)private or public
			 sector plug-in electric drive fleet vehicles;
									(II)medium- and
			 heavy-duty plug-in hybrid vehicles; and
									(III)any other
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways; and
									(vi)any other
			 merit-based criteria, as determined by the Secretary.
								(4)Community
			 deployment plansPlans for the deployment of plug-in electric
			 drive vehicles shall include—
							(A)a proposed level
			 of cost sharing in accordance with subsection (d)(2)(C);
							(B)documentation
			 demonstrating a substantial partnership with relevant stakeholders,
			 including—
								(i)a
			 list of stakeholders that includes—
									(I)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
									(II)all relevant
			 generators and distributors of electricity;
									(III)State utility
			 regulatory authorities;
									(IV)departments of
			 public works and transportation;
									(V)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
									(VI)plug-in electric
			 drive vehicle manufacturers or retailers;
									(VII)third-party
			 providers of residential, workplace, private, and publicly available charging
			 infrastructure or services;
									(VIII)owners of any
			 major fleet that will participate in the program;
									(IX)as appropriate,
			 owners and operators of regional electric power distribution and transmission
			 facilities; and
									(X)as appropriate,
			 other existing community coalitions recognized by the Department of
			 Energy;
									(ii)evidence of the
			 commitment of the stakeholders to participate in the partnership;
								(iii)a
			 clear description of the role and responsibilities of each stakeholder;
			 and
								(iv)a
			 plan for continuing the engagement and participation of the stakeholders, as
			 appropriate, throughout the implementation of the deployment plan;
								(C)a description of
			 the number of plug-in electric drive vehicles anticipated to be plug-in
			 electric drive personal vehicles and the number of plug-in electric drive
			 vehicles anticipated to be privately owned fleet or public fleet
			 vehicles;
							(D)a plan for
			 deploying residential, workplace, private, and publicly available charging
			 infrastructure, including—
								(i)an
			 assessment of the number of consumers who will have access to private
			 residential charging infrastructure in single-family or multifamily
			 residences;
								(ii)options for
			 accommodating plug-in electric drive vehicle owners who are not able to charge
			 vehicles at their place of residence;
								(iii)an assessment
			 of the number of consumers who will have access to workplace charging
			 infrastructure;
								(iv)a
			 plan for ensuring that the charging infrastructure or plug-in electric drive
			 vehicle be able to send and receive the information needed to interact with the
			 grid and be compatible with smart grid technologies to the extent
			 feasible;
								(v)an
			 estimate of the number and distribution of publicly and privately owned
			 charging stations that will be publicly or commercially available;
								(vi)an
			 estimate of the quantity of charging infrastructure that will be privately
			 funded or located on private property; and
								(vii)a
			 description of equipment to be deployed, including assurances that, to the
			 maximum extent practicable, equipment to be deployed will meet open,
			 nonproprietary standards for connecting to plug-in electric drive vehicles that
			 are either—
									(I)commonly accepted
			 by industry at the time the equipment is being acquired; or
									(II)meet the
			 standards developed by the Director of the National Institute of Standards and
			 Technology under section 1305 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17385);
									(E)a plan for
			 effective marketing of and consumer education relating to plug-in electric
			 drive vehicles, charging services, and infrastructure;
							(F)descriptions of
			 updated building codes (or a plan to update building codes before or during the
			 grant period) to include charging infrastructure or dedicated circuits for
			 charging infrastructure, as appropriate, in new construction and major
			 renovations;
							(G)descriptions of
			 updated construction permitting or inspection processes (or a plan to update
			 construction permitting or inspection processes) to allow for expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles, including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed in a timely manner;
							(H)descriptions of
			 updated zoning, parking rules, or other local ordinances as are necessary to
			 facilitate the installation of publicly available charging infrastructure and
			 to allow for access to publicly available charging infrastructure, as
			 appropriate;
							(I)descriptions of
			 incentives for residents in a deployment community who purchase and register a
			 new plug-in electric drive vehicle, in addition to any Federal incentives,
			 including—
								(i)a
			 rebate of part of the purchase price of the vehicle;
								(ii)reductions in
			 sales taxes or registration fees;
								(iii)rebates or
			 reductions in the costs of permitting, purchasing, or installing home plug-in
			 electric drive vehicle charging infrastructure; and
								(iv)rebates or
			 reductions in State or local toll road access charges;
								(J)additional
			 consumer benefits, such as preferred parking spaces or single-rider access to
			 high-occupancy vehicle lanes for plug-in electric drive vehicles;
							(K)a proposed plan
			 for making necessary utility and grid upgrades, including economically sound
			 and cybersecure information technology upgrades and employee training, and a
			 plan for recovering the cost of the upgrades;
							(L)a description of
			 utility, grid operator, or third-party charging service provider, policies and
			 plans for accommodating the deployment of plug-in electric drive vehicles,
			 including—
								(i)rate structures
			 or provisions and billing protocols for the charging of plug-in electric drive
			 vehicles;
								(ii)analysis of
			 potential impacts to the grid;
								(iii)plans for using
			 information technology or third-party aggregators—
									(I)to minimize the
			 effects of charging on peak loads;
									(II)to enhance
			 reliability; and
									(III)to provide
			 other grid benefits;
									(iv)plans for
			 working with smart grid technologies or third-party aggregators for the
			 purposes of smart charging and for allowing 2-way communication;
								(M)a deployment
			 timeline;
							(N)a plan for
			 monitoring and evaluating the implementation of the plan, including metrics for
			 assessing the success of the deployment and an approach to updating the plan,
			 as appropriate; and
							(O)a description of
			 the manner in which any grant funds applied for under subsection (d) will be
			 used and the proposed local cost share for the funds.
							(d)Applications
			 and grants
						(1)Applications
							(A)In
			 generalNot later than 150 days after the date of publication by
			 the Secretary of selection criteria described in subsection (c)(3), any State,
			 tribal, or local government, or group of State, tribal, or local governments
			 may apply to the Secretary to become a deployment community.
							(B)Joint
			 sponsorship
								(i)In
			 generalAn application submitted under subparagraph (A) may be
			 jointly sponsored by electric utilities, automobile manufacturers, technology
			 providers, carsharing companies or organizations, third-party plug-in electric
			 drive vehicle service providers, or other appropriate entities.
								(ii)Disbursement
			 of grantsA grant provided under this subsection shall only be
			 disbursed to a State, tribal, or local government, or group of State, tribal,
			 or local governments, regardless of whether the application is jointly
			 sponsored under clause (i).
								(2)Grants
							(A)In
			 generalIn each application, the applicant may request up to
			 $250,000,000 in financial assistance from the Secretary to fund projects in the
			 deployment community.
							(B)Use of
			 fundsFunds provided through a grant under this paragraph may be
			 used to help implement the plan for the deployment of plug-in electric drive
			 vehicles included in the application, including—
								(i)reducing the cost
			 and increasing the consumer adoption of plug-in electric drive vehicles through
			 incentives as described in subsection (c)(4)(I);
								(ii)planning for and
			 installing charging infrastructure, including offering additional incentives as
			 described in subsection (c)(4)(I);
								(iii)updating
			 building codes, zoning or parking rules, or permitting or inspection processes
			 as described in subparagraphs (F), (G), and (H) of subsection (c)(4);
								(iv)workforce
			 training, including training of permitting officials;
								(v)public education
			 and marketing described in the proposed marketing plan;
								(vi)supplementing
			 (and not supplanting) the number of plug-in electric drive vehicles that are
			 purchased by State, local, and tribal governments; and
								(vii)necessary
			 utility and grid upgrades as described in subsection (c)(4)(K).
								(C)Cost-sharing
								(i)In
			 generalA grant provided under this paragraph shall be subject to
			 a minimum non-Federal cost-sharing requirement of 20 percent.
								(ii)Non-Federal
			 sourcesThe Secretary shall—
									(I)determine the
			 appropriate cost share for each selected applicant; and
									(II)require that not
			 less than 20 percent of the cost of an activity funded by a grant under this
			 paragraph be provided by a non-Federal source.
									(iii)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 clause (i), as the Secretary determines to be necessary.
								(iv)Calculation of
			 amountIn calculating the amount of the non-Federal share under
			 this section, the Secretary—
									(I)may include
			 allowable costs in accordance with the applicable cost principles,
			 including—
										(aa)cash;
										(bb)personnel
			 costs;
										(cc)the
			 value of a service, other resource, or third party in-kind contribution
			 determined in accordance with the applicable circular of the Office of
			 Management and Budget;
										(dd)indirect costs
			 or facilities and administrative costs; or
										(ee)any
			 funds received under the power program of the Tennessee Valley Authority or any
			 Power Marketing Administration (except to the extent that such funds are made
			 available under an annual appropriation Act);
										(II)shall include
			 contributions made by State, tribal, or local government entities and private
			 entities; and
									(III)shall not
			 include—
										(aa)revenues or
			 royalties from the prospective operation of an activity beyond the time
			 considered in the grant;
										(bb)proceeds from
			 the prospective sale of an asset of an activity; or
										(cc)other
			 appropriated Federal funds.
										(v)Repayment of
			 Federal shareThe Secretary shall not require repayment of the
			 Federal share of a cost-shared activity under this section as a condition of
			 providing a grant.
								(vi)Title to
			 propertyThe Secretary may vest title or other property interests
			 acquired under projects funded under this title in any entity, including the
			 United States.
								(D)Other Federal
			 assistanceThe Secretary shall consider the receipt of other
			 Federal funds received by the applicant in determining the cost share of the
			 applicant.
							(3)SelectionNot
			 later than 120 days after an application deadline has been established under
			 paragraph (1), the Secretary shall announce the names of the deployment
			 communities selected under this subsection.
						(e)Reporting
			 requirements
						(1)In
			 generalThe Secretary, in consultation with the Committee,
			 shall—
							(A)determine what
			 data will be required to be collected by participants in deployment communities
			 and submitted to the Department to allow for analysis of the deployment
			 communities;
							(B)provide for the
			 protection of consumer privacy, as appropriate; and
							(C)develop metrics
			 to evaluate the performance of the deployment communities.
							(2)Provision of
			 dataAs a condition of participation in the Program, a deployment
			 community shall provide any data identified by the Secretary under paragraph
			 (1).
						(3)Reports
							(A)Interim
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall submit to Congress an interim report that
			 contains—
								(i)a
			 description of the status of—
									(I)the deployment
			 communities and the implementation of the deployment plan of each deployment
			 community;
									(II)the rate of
			 vehicle manufacturing deployment and market penetration of plug-in electric
			 drive vehicles; and
									(III)the deployment
			 of residential and publicly available infrastructure;
									(ii)a
			 description of the challenges experienced and lessons learned from the program
			 to date, including the activities described in clause (i); and
								(iii)an analysis of
			 the data collected under this subsection.
								(B)Final
			 reportOn completion of the Program, the Secretary shall submit
			 to Congress a final report that contains—
								(i)updates on the
			 information described in subparagraph (A);
								(ii)a
			 description of the successes and failures of the Program;
								(iii)recommendations
			 on whether to promote further deployment of electric vehicles; and
								(iv)if
			 additional deployment communities are recommended, information on—
									(I)the number of
			 additional deployment communities that should be selected;
									(II)the manner in
			 which criteria for selection should be updated;
									(III)the manner in
			 which incentive structures for deployment should be changed; and
									(IV)whether other
			 forms of onboard energy storage for electric drive vehicles should be
			 included.
									(f)Proprietary
			 informationThe Secretary shall, as appropriate, provide for the
			 protection of proprietary information and intellectual property rights.
					(g)Conforming
			 amendmentSection 166(b)(5) of title 23, United States Code, is
			 amended—
						(1)in subparagraph
			 (A), by striking Before September 30, 2009, the State and
			 inserting The State; and
						(2)in subparagraph
			 (B), by striking Before September 30, 2009, the State and
			 inserting The State.
						317.Plug-in
			 electric drive vehicle private fleet upgrade program
					(a)EstablishmentThere
			 is established within the national plug-in electric drive deployment program
			 established under section 311 a plug-in electric drive vehicle private fleet
			 upgrade program (referred to in this section as the
			 Program).
					(b)Competitive
			 Grants
						(1)In
			 generalThe Secretary shall establish a competitive process to
			 select electric drive vehicle fleets for the Program to receive grants.
						(2)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications (including joint
			 applications) submitted by companies that—
							(A)are private,
			 nongovernmental entities;
							(B)are headquartered
			 in the United States; and
							(C)plan to purchase,
			 or enter into contracts for hire, not less than 100 plug-in electric drive
			 vehicles.
							(3)Selection
			 criteriaNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall publish a set of selection criteria for the
			 grants competition that shall include—
							(A)offering the
			 highest cost-share relative to the value of the Federal grant offered under the
			 Program;
							(B)to the maximum
			 extent practicable, serving as models of deployment for other private companies
			 across the United States; and
							(C)meeting other
			 criteria considered appropriate by the Secretary.
							(4)Applications
			 and grants
							(A)In
			 generalNot later than 120 days after the date of publication by
			 the Secretary of the selection criteria described in paragraph (3), any company
			 that meets the eligibility criteria described in paragraph (2) may apply to the
			 Secretary to receive a grant.
							(B)Grants
								(i)In
			 generalIn each application, the applicant may apply for grants
			 of not more than $20,000,000.
								(ii)Use of
			 fundsFunds provided through a grant under this subsection may be
			 used—
									(I)to purchase
			 plug-in electric drive vehicles;
									(II)to plan for and
			 install charging infrastructure; and
									(III)to carry out
			 other activities considered appropriate by the Secretary.
									(iii)Cost-sharing
									(I)In
			 generalA grant provided under this subsection shall be subject
			 to a minimum non-Federal cost-sharing requirement of 80 percent.
									(II)Non-Federal
			 sourcesThe Secretary shall—
										(aa)determine the
			 appropriate cost share for each selected applicant; and
										(bb)subject to
			 subclause (III), require that not less than 80 percent of the cost of an
			 activity funded by a grant under this subsection be provided from a non-Federal
			 source.
										(III)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 subclause (I), as the Secretary determines to be necessary.
									(IV)Repayment of
			 Federal shareThe Secretary shall not require repayment of the
			 Federal share of a cost-shared activity under this section as a condition of
			 providing a grant.
									(V)Title to
			 propertyThe receipt of Federal funds under this section shall
			 not prohibit the purchaser of a vehicle, equipment, or other property from
			 retaining sole, permanent title to the vehicle, equipment, or property at the
			 conclusion of the Program.
									(iv)Other Federal
			 assistanceThe Secretary shall consider the receipt of other
			 Federal funds by the applicant in determining the cost share of the
			 applicant.
								(C)SelectionNot
			 later than 120 days after the application deadline established under
			 subparagraph (A), the Secretary shall announce the names of the applicants
			 selected to receive grants under this section.
							(5)Reporting
			 requirements
							(A)In
			 generalThe Secretary shall—
								(i)determine what
			 data will be required to be collected by participants in the Program and
			 submitted to the Secretary to permit analysis of the Program; and
								(ii)develop metrics
			 to determine the success of the deployment communities.
								(B)Provision of
			 dataAs a condition of participation in the Program, an applicant
			 shall provide any data determined by the Secretary under subparagraph
			 (A).
							(C)Proprietary
			 informationIn carrying out this paragraph, the Secretary shall,
			 as appropriate, provide for the protection of proprietary information and
			 intellectual property rights.
							(c)Loan
			 GuaranteesSection 1703(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b) is amended by adding at the end the following:
						
							(11)Plug-in electric
				drive vehicle
				fleets.
							.
					BResearch and
			 development
				321.Research and
			 development program
					(a)Research and
			 development program
						(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 establish a program to fund research and development in advanced batteries,
			 plug-in electric drive vehicle components, plug-in electric drive
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of plug-in electric drive vehicles and charging
			 infrastructure.
						(2)Use of
			 fundsThe program may include funding for—
							(A)the development
			 of low-cost, smart-charging and vehicle-to-grid connectivity technology;
							(B)the benchmarking
			 and assessment of open software systems using nationally established evaluation
			 criteria; and
							(C)new technologies
			 in electricity storage or electric drive components for vehicles.
							(3)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the status of the program described in
			 paragraph (1).
						(4)Supplemental
			 fundingFunds provided under this section shall supplement (and
			 not supplant) funds made available for research and development under the
			 Vehicles Technology Program of the Department of Energy.
						(b)Secondary use
			 applications program
						(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a research, development, and demonstration program that builds upon
			 any work carried out under section 915 of the Energy Policy Act of 2005 (42
			 U.S.C. 16195) and—
							(A)identifies
			 possible uses of a vehicle battery after the useful life of the battery in a
			 vehicle has been exhausted;
							(B)assesses the
			 potential for markets for uses described in subparagraph (A) to develop, as
			 well as any barriers to the development of the markets;
							(C)identifies the
			 infrastructure, technology, and equipment needed to manage the charging
			 activity of the batteries used in stationary sources; and
							(D)identifies the
			 potential uses of a vehicle battery—
								(i)with the most
			 promise for market development; and
								(ii)for which market
			 development would be aided by a demonstration project.
								(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress an initial report on the
			 findings of the program described in paragraph (1), including recommendations
			 for stationary energy storage and other potential applications for batteries
			 used in plug-in electric drive vehicles.
						(c)Secondary use
			 demonstration projects
						(1)In
			 generalBased on the results of the program described in
			 subsection (b), the Secretary, in consultation with the Committee, shall
			 develop guidelines for projects that demonstrate the secondary uses of vehicle
			 batteries.
						(2)Publication of
			 guidelinesNot later than 30 months after the date of enactment
			 of this Act, the Secretary shall—
							(A)publish the
			 guidelines described in paragraph (1); and
							(B)solicit
			 applications for funding for demonstration projects.
							(3)Grant
			 programNot later than 38 months after the date of enactment of
			 this Act, the Secretary shall select proposals for grant funding under this
			 section, based on an assessment of which proposals are mostly likely to
			 contribute to the development of a secondary market for batteries.
						(d)Materials
			 Recycling Study
						(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a study on the recycling of materials from plug-in electric drive
			 vehicles and the batteries used in plug-in electric drive vehicles.
						(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the findings of
			 the study described in paragraph (1).
						(e)ARPA-E plug-In
			 electric drive vehicle research and development programsFunds
			 made available under this section shall be used—
						(1)by the Advanced
			 Research Projects Agency—Energy established by section 5012(b) of the America
			 COMPETES Act (42 U.S.C. 16538(b) (referred to in this subsection as
			 ARPA-E) to fund high-risk, high-reward research and development
			 programs supporting the development, manufacture, and deployment of plug-in
			 electric drive vehicles and charging infrastructure, including advanced
			 batteries, plug-in electric drive components, and plug-in electric drive
			 infrastructure; and
						(2)to supplement
			 (and not supplant) funds made available for ARPA-E.
						322.Advanced
			 batteries for tomorrow prize
					(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, as part of the program described in section 1008 of the Energy Policy Act
			 of 2005 (42 U.S.C. 16396), the Secretary shall establish the Advanced Batteries
			 for Tomorrow Prize to competitively award cash prizes in accordance with this
			 section to advance the research, development, demonstration, and commercial
			 application of a 500-mile vehicle battery.
					(b)Battery
			 Specifications
						(1)In
			 generalTo be eligible for the Prize, a battery submitted by an
			 entrant shall be—
							(A)able to power a
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways for at least 500 miles before recharging;
							(B)of a size that
			 would not be cost-prohibitive or create space constraints, if mass-produced;
			 and
							(C)cost-effective
			 (measured in cost per kilowatt hour), if mass-produced.
							(2)Additional
			 requirementsThe Secretary, in consultation with the Committee,
			 shall establish any additional battery specifications that the Secretary and
			 the Committee determine to be necessary.
						(c)Private
			 Funds
						(1)In
			 generalSubject to paragraph (2) and notwithstanding section 3302
			 of title 31, United States Code, the Secretary may accept, retain, and use
			 funds contributed by any person, government entity, or organization for
			 purposes of carrying out this subsection—
							(A)without further
			 appropriation; and
							(B)without fiscal
			 year limitation.
							(2)Restriction on
			 participationAn entity providing private funds for the Prize may
			 not participate in the competition for the Prize.
						(d)Technical
			 ReviewThe Secretary, in consultation with the Committee, shall
			 establish a technical review committee composed of non-Federal officers to
			 review data submitted by Prize entrants under this section and determine
			 whether the data meets the prize specifications described in subsection
			 (b).
					(e)Third Party
			 AdministrationThe Secretary may select, on a competitive basis,
			 a third party to administer awards provided under this section.
					(f)EligibilityTo
			 be eligible for an award under this section—
						(1)in the case of a
			 private entity, the entity shall be incorporated in and maintain a primary
			 place of business in the United States; and
						(2)in the case of an
			 individual (whether participating as a single individual or in a group), the
			 individual shall be a citizen or lawful permanent resident of the United
			 States.
						(g)Award
			 Amounts
						(1)In
			 generalSubject to the availability of funds to carry out this
			 section, the amount of the Prize shall be $10,000,000.
						(2)Breakthrough
			 achievement awardsIn addition to the award described in
			 paragraph (1), the Secretary, in consultation with the technical review
			 committee established under subsection (d), may award cash prizes, in amounts
			 determined by the Secretary, in recognition of breakthrough achievements in
			 research, development, demonstration, and commercial application of—
							(A)activities
			 described in subsection (b); or
							(B)advances in
			 battery durability, energy density, and power density.
							(h)500-Mile
			 Battery Award Fund
						(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 500-mile Battery Fund (referred to in this section as the
			 Fund), to be administered by the Secretary, to be available
			 without fiscal year limitation and subject to appropriation, to award amounts
			 under this section.
						(2)Transfers to
			 fundThe Fund shall consist of—
							(A)such amounts as
			 are appropriated to the Fund under section 701; and
							(B)such amounts as
			 are described in subsection (c) and that are provided for the Fund.
							(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purposes
			 described in subsection (a).
						(4)Annual
			 reports
							(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit a report on the
			 operation of the Fund during the fiscal year to—
								(i)the
			 Committees on Appropriations of the House of Representatives and of the
			 Senate;
								(ii)the Committee on
			 Energy and Natural Resources of the Senate; and
								(iii)the Committee
			 on Energy and Commerce of the House of Representatives.
								(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
								(i)A
			 statement of the amounts deposited into the Fund.
								(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
								(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
								(iv)A
			 statement of the balance remaining in the Fund at the end of the fiscal
			 year.
								(5)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
							(A)by redesignating
			 paragraphs (35) and (36) as paragraphs (36) and (37), respectively;
							(B)by redesignating
			 the second paragraph (33) (relating to obligational authority and outlays
			 requested for homeland security) as paragraph (35); and
							(C)by adding at the
			 end the following:
								
									(38)a separate
				statement for the 500-mile Battery Fund established under section 322(h) of the
				Oil Independence for a Stronger America Act
				of 2011, which shall include the estimated amount of deposits
				into the Fund, obligations, and outlays from the
				Fund.
									.
							323.Study on the
			 supply of raw materials
					(a)In
			 GeneralThe Secretary of the Interior, in consultation with the
			 Secretary and the Task Force, shall conduct a study that—
						(1)identifies the
			 raw materials needed for the manufacture of plug-in electric drive vehicles,
			 batteries, and other components for plug-in electric drive vehicles, and for
			 the infrastructure needed to support plug-in electric drive vehicles;
						(2)describes the
			 primary or original sources and known reserves and resources of those raw
			 materials;
						(3)assesses, in
			 consultation with an independent analysis entity designated by the Secretary,
			 the degree of risk to the manufacture, maintenance, deployment, and use of
			 plug-in electric drive vehicles associated with the supply of those raw
			 materials; and
						(4)identifies
			 pathways to securing reliable and resilient supplies of those raw
			 materials.
						(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress a report that describes the results of
			 the study.
					324.Study on the
			 collection and preservation of data collected from plug-in electric drive
			 vehicles
					(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Committee, shall enter into
			 an agreement with the National Academy of Sciences under which the Academy
			 shall conduct a study that—
						(1)identifies—
							(A)the data that may
			 be collected from plug-in electric drive vehicles, including data on the
			 location, charging patterns, and usage of plug-in electric drive
			 vehicles;
							(B)the scientific,
			 economic, commercial, security, and historic potential of the data described in
			 subparagraph (A); and
							(C)any laws or
			 regulations that relate to the data described in subparagraph (A); and
							(2)analyzes and
			 provides recommendations on matters that include procedures, technologies, and
			 rules relating to the collection, storage, and preservation of the data
			 described in paragraph (1)(A).
						(b)ReportNot
			 later than 15 months after the date of an agreement between the Secretary and
			 the Academy under subsection (a), the National Academy of Sciences shall submit
			 to the appropriate committees of Congress a report that describes the results
			 of the study under subsection (a).
					CMiscellaneous
				331.Utility
			 planning for plug-in electric drive vehicles
					(a)In
			 GeneralThe Public Utility Regulatory Policies Act of 1978 (16
			 U.S.C. 2601 et seq.) is amended—
						(1)in section 111(d)
			 (16 U.S.C. 2621(d)), by adding at the end the following:
							
								(20)Plug-in
				electric drive vehicle planning
									(A)Utility plan
				for plug-in electric drive vehicles
										(i)In
				generalNot later than 2 years after the date of enactment of
				this paragraph, each electric utility shall develop a plan to support the use
				of plug-in electric drive vehicles in the service area of the electric
				utility.
										(ii)RequirementsA
				plan under clause (i) shall investigate—
											(I)various levels of
				potential penetration of plug-in electric drive vehicles in the utility service
				area;
											(II)the potential
				impacts that the various levels of penetration and charging scenarios
				(including charging rates and daily hours of charging) would have on
				generation, distribution infrastructure, and the operation of the transmission
				grid; and
											(III)the role of
				third parties in providing reliable and economical charging services.
											(iii)Waiver
											(I)In
				generalAn electric utility that determines that the electric
				utility will not be impacted by plug-in electric drive vehicles during the
				5-year period beginning on the date of enactment of this paragraph may petition
				the Secretary to waive clause (i) for 5 years.
											(II)ApprovalApproval
				of a waiver under subclause (I) shall be in the sole discretion of the
				Secretary.
											(iv)Updates
											(I)In
				generalEach electric utility shall update the plan of the
				electric utility every 2 years.
											(II)Resubmission
				of waiverAn electric utility that received a waiver under clause
				(iii) and wants the waiver to continue after the expiration of the waiver shall
				be required to resubmit the waiver.
											(v)ExemptionIf
				the Secretary determines that a plan required by a State regulatory authority
				meets the requirements of this paragraph, the Secretary may accept that plan
				and exempt the electric utility submitting the plan from the requirements of
				clause (i).
										(B)Support
				requirementsEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				publicly owned utility and cooperative utility shall—
										(i)participate in
				any local plan for the deployment of recharging infrastructure in communities
				located in the footprint of the authority or utility;
										(ii)require that
				charging infrastructure deployed is interoperable with products of all auto
				manufacturers to the maximum extent practicable; and
										(iii)consider
				adopting minimum requirements for deployment of electrical charging
				infrastructure and other appropriate requirements necessary to support the use
				of plug-in electric drive vehicles.
										(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				publicly owned utility and cooperative utility may consider whether, and to
				what extent, to allow cost recovery for plans and implementation of
				plans.
									(D)DeterminationNot
				later than 3 years after the date of enactment of this paragraph, each State
				regulatory authority (with respect to each electric utility for which the
				authority has ratemaking authority), and each publicly owned utility and
				cooperative electric utility, shall complete the consideration, and shall make
				the determination, referred to in subsection (a) with respect to the standard
				established by this
				paragraph.
									.
						(2)in section 112(c)
			 (16 U.S.C. 2622(c))—
							(A)in the first
			 sentence, by striking Each State and inserting the
			 following:
								
									(1)In
				generalEach
				State
									;
							(B)in the second
			 sentence, by striking In the case and inserting the
			 following:
								
									(2)Specific
				standards
										(A)Net metering
				and fossil fuel generation efficiencyIn the
				case
										;
							(C)in the third
			 sentence, by striking In the case and inserting the
			 following:
								
									(B)Time-based
				metering and communicationsIn the
				case
									;
							(D)in the fourth
			 sentence—
								(i)by
			 striking In the case and inserting the following:
									
										(C)InterconnectionIn
				the case
										;
				and
								(ii)by
			 striking paragraph (15) and inserting paragraph (15) of
			 section 111(d);
								(E)in the fifth
			 sentence, by striking In the case and inserting the
			 following:
								
									(D)Integrated
				resource planning, rate design modifications, smart grid investments, smart
				grid informationIn the
				case
									;
				and
							(F)by adding at the
			 end the following:
								
									(E)Plug-in
				electric drive vehicle planningIn the case of the standards
				established by paragraph (20) of section 111(d), the reference contained in
				this subsection to the date of enactment of this Act shall be deemed to be a
				reference to the date of enactment of that
				paragraph.
									;
				and
							(3)in section 112(d)
			 (16 U.S.C. 2622(d)), in the matter preceding paragraph (1), by striking
			 (19) and inserting (20).
						(b)Report
						(1)In
			 generalThe Secretary, in consultation with the Technical
			 Advisory Committee, shall convene a group of utility stakeholders, charging
			 infrastructure providers, third party aggregators, and others, as appropriate,
			 to discuss and determine the potential models for the technically and
			 logistically challenging issues involved in using electricity as a fuel for
			 vehicles, including—
							(A)accommodation for
			 billing for charging a plug-in electric drive vehicle, both at home and at
			 publicly available charging infrastructure;
							(B)plans for
			 anticipating vehicle to grid applications that will allow batteries in cars as
			 well as banks of batteries to be used for grid storage, ancillary services
			 provision, and backup power;
							(C)integration of
			 plug-in electric drive vehicles with smart grid, including protocols and
			 standards, necessary equipment, and information technology systems; and
							(D)any other
			 barriers to installing sufficient and appropriate charging
			 infrastructure.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that includes—
							(A)the issues and
			 model solutions described in paragraph (1); and
							(B)any other issues
			 that the Task Force and Secretary determine to be appropriate.
							332.Loan
			 guarantees
					(a)Loan Guarantees
			 for Advanced Battery Purchases for Use in Stationary
			 ApplicationsSubtitle B of title I of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by adding at the end
			 the following:
						
							137.Loan
				guarantees for advanced battery purchases
								(a)DefinitionsIn
				this section:
									(1)Qualified
				automotive batteryThe term qualified automotive
				battery means a battery that—
										(A)has at least 4
				kilowatt hours of battery capacity; and
										(B)is designed for
				use in qualified plug-in electric drive motor vehicles but is purchased for
				nonautomotive applications.
										(2)Eligible
				entityThe term eligible entity means—
										(A)an original
				equipment manufacturer;
										(B)an electric
				utility;
										(C)any provider of
				range extension infrastructure; or
										(D)any other
				qualified entity, as determined by the Secretary.
										(b)Loan
				guarantees
									(1)In
				generalThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase of not less than 200 qualified automotive
				batteries in a calendar year that have a total minimum power rating of 1
				megawatt and use advanced battery technology.
									(2)RestrictionAs
				a condition of receiving a loan guarantee under this section, an entity
				purchasing qualified automotive batteries with loan funds guaranteed under this
				section shall comply with the provisions of the Buy American Act (41 U.S.C. 10a
				et seq.).
									(c)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
								.
					(b)Loan Guarantees
			 for Charging InfrastructureSection 1705(a) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16516(a)) is amended by adding at the end the
			 following:
						
							(4)Charging
				infrastructure and networks of charging infrastructure for plug-in drive
				electric vehicles, if the charging infrastructure will be operational prior to
				December 31,
				2016.
							.
					333.Prohibition on
			 disposing of advanced batteries in landfills
					(a)Definition of
			 advanced battery
						(1)In
			 generalIn this section, the term advanced battery
			 means a battery that is a secondary (rechargeable) electrochemical energy
			 storage device that has enhanced energy capacity.
						(2)ExclusionsThe
			 term advanced battery does not include—
							(A)a primary
			 nonrechargeable battery; or
							(B)a lead-acid
			 battery that is used to start or serve as the principal electrical power source
			 for a plug-in electric drive vehicle.
							(b)RequirementAn
			 advanced battery from a plug-in electric drive vehicle shall be disposed of in
			 accordance with the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) (commonly
			 known as the Resource Conservation and Recovery Act of
			 1976).
					334.Plug-In
			 Electric Drive Vehicle Technical Advisory Committee
					(a)In
			 GeneralThere is established the Plug-in Electric Drive Vehicle
			 Technical Advisory Committee to advise the Secretary on the programs and
			 activities under this title.
					(b)MissionThe
			 mission of the Committee shall be to advise the Secretary on technical matters,
			 including—
						(1)the priorities
			 for research and development;
						(2)means of
			 accelerating the deployment of safe, economical, and efficient plug-in electric
			 drive vehicles for mass market adoption;
						(3)the development
			 and deployment of charging infrastructure;
						(4)the development
			 of uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
						(5)reporting on the
			 competitiveness of the United States in plug-in electric drive vehicle and
			 infrastructure research, manufacturing, and deployment.
						(c)Membership
						(1)Members
							(A)In
			 generalThe Committee shall consist of not less than 12, but not
			 more than 25, members.
							(B)RepresentationThe
			 Secretary shall appoint the members to Committee from among representatives
			 of—
								(i)domestic
			 industry;
								(ii)institutions of
			 higher education;
								(iii)professional
			 societies;
								(iv)Federal, State,
			 and local governmental agencies (including the National Laboratories);
			 and
								(v)financial,
			 transportation, labor, environmental, electric utility, or other appropriate
			 organizations or individuals with direct experience in deploying and marketing
			 plug-in electric drive vehicles, as the Secretary determines to be
			 necessary.
								(2)Terms
							(A)In
			 generalThe term of a Committee member shall not be longer than 3
			 years.
							(B)Staggered
			 termsThe Secretary may appoint members to the Committee for
			 differing term lengths to ensure continuity in the functioning of the
			 Committee.
							(C)ReappointmentsA
			 member of the Committee whose term is expiring may be reappointed.
							(3)ChairpersonThe
			 Committee shall have a chairperson, who shall be elected by and from the
			 members.
						(d)ReviewThe
			 Committee shall review and make recommendations to the Secretary on the
			 implementation of programs and activities under this title.
					(e)Response
						(1)In
			 generalThe Secretary shall consider and may adopt any
			 recommendation of the Committee under subsection (c).
						(2)Biennial
			 report
							(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report describing any new recommendations
			 of the Committee.
							(B)ContentsThe
			 report shall include—
								(i)a
			 description of the manner in which the Secretary has implemented or plans to
			 implement the recommendations of the Committee; or
								(ii)an
			 explanation of the reason that a recommendation of the Committee has not been
			 implemented.
								(C)TimingThe
			 report described in this paragraph shall be submitted by the Secretary at the
			 same time the President submits the budget proposal for the Department of
			 Energy to Congress.
							(f)CoordinationThe
			 Committee shall—
						(1)hold joint annual
			 meetings with the Hydrogen and Fuel Cell Technical Advisory Committee
			 established by section 807 of the Energy Policy Act of 2005 (42 U.S.C. 16156)
			 to help coordinate the work and recommendations of the Committees; and
						(2)coordinate
			 efforts, to the maximum extent practicable, with all existing independent,
			 departmental, and other advisory Committees, as determined to be appropriate by
			 the Secretary.
						(g)SupportThe
			 Secretary shall provide to the Committee the resources necessary to carry out
			 this section, as determined to be necessary by the Secretary.
					335.Plug-In
			 Electric Drive Vehicle Interagency Task Force
					(a)In
			 GeneralNot later than 120 days after the date of enactment of
			 this Act, the President shall establish the Plug-in Electric Drive Vehicle
			 Interagency Task Force, to be chaired by the Secretary and which shall consist
			 of at least 1 representative from each of—
						(1)the Office of
			 Science and Technology Policy;
						(2)the Council on
			 Environmental Quality;
						(3)the Department of
			 Energy;
						(4)the Department of
			 Transportation;
						(5)the Department of
			 Defense;
						(6)the Department of
			 Commerce (including the National Institute of Standards and Technology);
						(7)the Environmental
			 Protection Agency;
						(8)the General
			 Services Administration; and
						(9)any other Federal
			 agencies that the President determines to be appropriate.
						(b)MissionThe
			 mission of the Task Force shall be to ensure awareness, coordination, and
			 integration of the activities of the Federal Government relating to plug-in
			 electric drive vehicles, including—
						(1)plug-in electric
			 drive vehicle research and development (including necessary components);
						(2)the development
			 of widely accepted smart-grid standards and protocols for charging
			 infrastructure;
						(3)the relationship
			 of plug-in electric drive vehicle charging practices to electric utility
			 regulation;
						(4)the relationship
			 of plug-in electric drive vehicle deployment to system reliability and
			 security;
						(5)the general
			 deployment of plug-in electric drive vehicles in the Federal, State, and local
			 governments and for private use;
						(6)the development
			 of uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
						(7)the alignment of
			 international plug-in electric drive vehicle standards.
						(c)Activities
						(1)In
			 generalIn carrying out this section, the Task Force may—
							(A)organize
			 workshops and conferences;
							(B)issue
			 publications; and
							(C)create
			 databases.
							(2)Mandatory
			 activitiesIn carrying out this section, the Task Force
			 shall—
							(A)foster the
			 exchange of generic, nonproprietary information and technology among industry,
			 academia, and the Federal Government;
							(B)integrate and
			 disseminate technical and other information made available as a result of the
			 programs and activities under this title;
							(C)support education
			 about plug-in electric drive vehicles;
							(D)monitor, analyze,
			 and report on the effects of plug-in electric drive vehicle deployment on the
			 environment and public health, including air emissions from vehicles and
			 electricity generating units; and
							(E)review and report
			 on—
								(i)opportunities to
			 use Federal programs (including laws, regulations, and guidelines) to promote
			 the deployment of plug-in electric drive vehicles; and
								(ii)any barriers to
			 the deployment of plug-in electric drive vehicles, including barriers that are
			 attributable to Federal programs (including laws, regulations, and
			 guidelines).
								(d)Agency
			 CooperationA Federal agency—
						(1)shall cooperate
			 with the Task Force; and
						(2)provide, on
			 request of the Task Force, appropriate assistance in carrying out this section,
			 in accordance with applicable Federal laws (including regulations).
						IVTransportation
			 infrastructure
			ATransportation
			 options for families and businesses
				401.Oil savings
			 and greenhouse gas emission reductions through transportation
			 efficiency
					(a)Environmental
			 Protection AgencyPart A of title II of the Clean Air Act (42
			 U.S.C. 7521 et seq.) is amended by adding at the end the following:
						
							220.Oil savings
				and greenhouse gas emission reductions through transportation
				efficiency
								(a)In
				generalThe Administrator, in consultation with the Secretary of
				Transportation (referred to in this section as the Secretary),
				shall promulgate, and update from time to time, regulations to
				establish—
									(1)national
				transportation-related goals for reducing oil consumption and greenhouse gas
				emissions that are commensurate with the emission reduction targets established
				under the Oil Independence for a Stronger
				America Act of 2011 and the amendments made by that Act;
									(2)standardized
				models and related methods, to be used by States, metropolitan planning
				organizations, and air quality agencies to address oil savings and emission
				reduction goals, including—
										(A)the development
				of surface transportation-related oil savings and greenhouse gas emission
				reduction targets pursuant to sections 134 and 135 of title 23, and sections
				5303 and 5304 of title 49, United States Code;
										(B)the assessment of
				projected surface transportation-related oil consumption and greenhouse gas
				emissions from transportation strategies;
										(C)the assessment of
				projected surface transportation-related oil consumption and greenhouse gas
				emissions from State and regional transportation plans;
										(D)the establishment
				of surface transportation-related oil consumption and greenhouse gas emission
				baselines at national, State, and regional levels; and
										(E)the measurement
				and assessment of actual surface transportation-related oil consumption and
				emissions to assess progress toward achievement of oil savings and emission
				targets at the State and regional levels;
										(3)methods for
				collection of data on transportation-related oil consumption and greenhouse gas
				emissions; and
									(4)publication and
				distribution of successful strategies employed by States, Indian tribes,
				metropolitan planning organizations, and other entities to reduce
				transportation-related oil consumption and greenhouse gas emissions.
									(b)Role of
				Department of TransportationThe Secretary, in consultation with
				the Administrator, shall promulgate, and update from time to time,
				regulations—
									(1)to improve the
				ability of transportation planning models and tools, including travel demand
				models, to address oil consumption and greenhouse gas emissions;
									(2)to assess
				projected surface transportation-related travel activity and transportation
				strategies from State and regional transportation plans; and
									(3)to update
				transportation planning requirements and approval of transportation plans as
				necessary to carry out this section.
									(c)Consultation
				and modelsIn promulgating the regulations, the Administrator and
				the Secretary—
									(1)shall consult
				with States, Indian tribes, metropolitan planning organizations, and air
				quality agencies;
									(2)may use existing
				models and methodologies if the models and methodologies are widely considered
				to reflect the best practicable modeling or methodological approach for
				assessing actual and projected transportation-related oil consumption and
				greenhouse gas emissions from transportation plans and projects; and
									(3)shall consider
				previously developed plans that were based on models and methodologies for
				reducing oil consumption and greenhouse gas emissions in applying those
				regulations to the first approvals after promulgation.
									(d)TimingThe
				Administrator and the Secretary shall—
									(1)publish proposed
				regulations under subsections (a) and (b) not later than 1 year after the date
				of enactment of this section; and
									(2)promulgate final
				regulations under subsections (a) and (b) not later than 18 months after the
				date of enactment of this section.
									(e)Assessment
									(1)In
				generalAt least every 6 years after promulgating final
				regulations under subsections (a) and (b), the Administrator and the Secretary
				shall jointly assess current and projected progress in reducing national
				transportation-related oil consumption and greenhouse gas emissions.
									(2)RequirementsThe
				assessment shall—
										(A)examine the
				contributions to emission reductions attributable to—
											(i)improvements in
				vehicle efficiency;
											(ii)greenhouse gas
				performance of transportation fuels;
											(iii)reductions in
				vehicle miles traveled;
											(iv)changes in
				consumer demand and use of transportation management systems; and
											(v)any other
				greenhouse gas-related transportation policies enacted by Congress; and
											(B)include an
				analysis of the impact of the investments made by each State and metropolitan
				planning organization through the applicable statewide transportation
				improvement program and transportation improvement program, respectively, over
				the most recent 6-year period on reducing transportation-related greenhouse gas
				emissions and oil consumption.
										(3)State
				departments of transportationThe Secretary shall issue guidance
				to establish procedures for State departments of transportation to collect and
				report the data required for the Secretary to carry out the assessment.
									(4)Results of
				assessmentThe Secretary and the Administrator shall
				consider—
										(A)the results of
				the assessment conducted under this subsection; and
										(B)based on those
				results, whether technical or other updates to regulations required under this
				section and sections 134 and 135 of title 23, and sections 5303 and 5304 of
				title 49, United States Code, are
				necessary.
										.
					(b)Metropolitan
			 planning organizations
						(1)Title
			 23Section 134 of title 23, United States Code, is
			 amended—
							(A)in subsection
			 (a)(1)—
								(i)by
			 striking minimizing and inserting reducing;
			 and
								(ii)by
			 inserting , reliance on oil, impacts on the environment,
			 transportation-related greenhouse gas emissions, after
			 consumption;
								(B)in subsection
			 (h)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related reliance on oil and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by inserting
			 , including housing and land use patterns after
			 development patterns;
								(C)in subsection
			 (i)—
								(i)in
			 paragraph (4)(A)—
									(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
									(II)by inserting
			 transportation, public transportation, air quality, energy, and housing,
			 and shall consult, as appropriate, with State and local agencies and Indian
			 tribes responsible for after responsible for and
									(III)by inserting
			 public health, after conservation,; and
									(ii)in
			 paragraph (5)(C)(iii), by inserting and through the Web site of the
			 metropolitan planning organization, including oil savings and emission
			 reduction targets and strategies developed under subsection (k)(6), including
			 an analysis of the anticipated effects of the targets and strategies,
			 after World Wide Web;
								(D)in subsection
			 (j)(5)(A), by striking subsection (k)(4) and inserting
			 subsection (k)(5); and
							(E)in subsection
			 (k)—
								(i)by
			 redesignating paragraphs (1) through (5) as paragraphs (2) through (6),
			 respectively;
								(ii)by
			 inserting before paragraph (2) (as so redesignated) the following:
									
										(1)DefinitionsIn
				this subsection:
											(A)Metropolitan
				planning organizationThe term metropolitan planning
				organization means a metropolitan planning organization described in
				clause (i) or (ii) of paragraph (7)(B).
											(B)Scenario
				analysisThe term scenario analysis means the use of
				a planning tool that—
												(i)develops a range
				of scenarios representing various combinations of transportation strategies,
				land use strategies, and development patterns, estimates of how each of those
				scenarios would perform in meeting the oil savings and greenhouse gas emission
				reduction targets based on analysis of various forces (such as health,
				transportation, economic or environmental factors, and land use) that affect
				growth;
												(ii)includes
				features such as—
													(I)the involvement
				of the general public, key stakeholders, and elected officials on a broad
				scale;
													(II)the creation of
				an opportunity for those participants to educate each other as to growth trends
				and trade-offs, as a means to incorporate values and feedback into future
				plans; and
													(III)the use of
				continuing efforts and ongoing processes; and
													(iii)may include key
				elements such as—
													(I)identification of
				the considerations shaping planning decisions and outcomes;
													(II)determination of
				patterns of interaction;
													(III)creation of
				scenarios for discussion purposes;
													(IV)analysis of
				implications;
													(V)evaluation of
				scenarios; and
													(VI)use of
				monitoring indicators.
													;
				and
								(iii)by adding at
			 the end the following:
									
										(7)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related oil consumption and greenhouse gas
				emissions by including oil savings and emission reduction targets and
				strategies to meet those targets.
											(B)Eligible
				organizations
												(i)MPOs within
				TMAsAll provisions and requirements of this section, including
				the requirements for transportation oil savings and greenhouse gas reduction
				efforts, shall apply to metropolitan planning organizations that also serve as
				transportation management areas.
												(ii)Other
				MPOsA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation oil savings and greenhouse gas emission reduction targets and
				strategies to meet those targets; and
													(II)if those targets
				and strategies are developed, shall be subject to all applicable provisions and
				requirements of this section and the Oil
				Independence for a Stronger America Act of 2011 and amendments
				made by that Act, including requirements of the transportation oil savings and
				greenhouse gas reduction efforts.
													(C)Establishment
				of targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each
				metropolitan planning organization that also serves as a transportation
				management area shall develop surface transportation-related oil savings and
				greenhouse gas emission reduction targets, as well as strategies to meet those
				targets, in consultation with State air agencies and Indian tribes as part of
				the metropolitan transportation planning process under this section.
												(ii)Multiple
				designationsIf more than 1 metropolitan planning organization
				has been designated within a metropolitan area, each metropolitan planning
				organization shall coordinate with other metropolitan planning organizations in
				the same metropolitan area to develop the targets and strategies described in
				clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related oil
				consumption and greenhouse gas emissions so as to contribute to the achievement
				of State targets pursuant to section 135(f)(9).
												(iv)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission and travel demand models and related methodologies
				established in the final regulations required under section 220 of the Clean
				Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated
				and consistent with regional transportation plans and transportation
				improvement programs; and
													(V)be selected
				through scenario analysis, and include, pursuant to the requirements of the
				transportation planning process under this section, transportation investment
				and management strategies that reduce oil consumption and greenhouse gas
				emissions from the transportation sector over the life of the plan, such
				as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation
				of zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce long-term oil consumption and
				greenhouse gas emissions through reduced congestion and improved system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce oil consumption and greenhouse gas emissions;
														(kk)public
				facilities for supplying electricity to electric or plug-in hybrid-electric
				vehicles;
														(ll)local street
				network improvements; and
														(mm)any other effort
				that demonstrates progress in reducing transportation-related oil consumption
				and greenhouse gas emissions in each metropolitan planning organization under
				this subsection.
														(v)Identification
				of projects and strategiesThe plan developed under this section
				shall include a list of projects and strategies based on the targets and
				strategies identified under clause (iv).
												(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a metropolitan planning
				organization meets the requirements of subparagraph (C) if—
													(I)the Secretary
				finds that a metropolitan planning organization has developed, submitted, and
				published the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary,
				in consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(iii) and (iv) of subparagraph (C).
													(E)Certification
												(i)In
				generalOnly metropolitan planning organizations that meet the
				requirements of subparagraph (C) shall be eligible to receive performance
				grants under section 402(c) of the Oil
				Independence for a Stronger America Act of 2011.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(C) shall not impact certification standards under paragraph
				(6).
												.
								(2)Title
			 49Section 5303 of title 49, United States Code, is
			 amended—
							(A)in subsection
			 (a)(1)—
								(i)by
			 striking minimizing and inserting reducing;
			 and
								(ii)by
			 inserting , reliance on oil, impacts on the environment,
			 transportation-related greenhouse gas emissions, after
			 consumption;
								(B)in subsection
			 (h)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related reliance on oil and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by inserting
			 , including housing and land use patterns after
			 development patterns;
								(C)in subsection
			 (i)—
								(i)in
			 paragraph (4)(A)—
									(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
									(II)by inserting
			 transportation, public transportation, air quality, energy, and housing,
			 and shall consult, as appropriate, with State and local agencies and Indian
			 tribes responsible for after responsible for and
									(III)by inserting
			 public health, after conservation,; and
									(ii)in
			 paragraph (5)(C)(iii), by inserting and through the Web site of the
			 metropolitan planning organization, including oil savings and emission
			 reduction targets and strategies developed under subsection (k)(6), including
			 an analysis of the anticipated effects of the targets and strategies,
			 after World Wide Web; and
								(D)in subsection
			 (k)—
								(i)by
			 redesignating paragraphs (1) through (5) as paragraphs (2) through (6),
			 respectively;
								(ii)by
			 inserting before paragraph (2) (as so redesignated) the following:
									
										(1)Definition of
				metropolitan planning organizationIn this subsection, the term
				metropolitan planning organization means a metropolitan planning
				organization described in clause (i) or (ii) of paragraph
				(7)(B).
										;
				and
								(iii)by adding at
			 the end the following:
									
										(7)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related oil consumption and greenhouse gas
				emissions by including oil savings and emission reduction targets and
				strategies to meet those targets.
											(B)Eligible
				organizations
												(i)In
				generalThe requirements of the transportation greenhouse gas
				reduction efforts shall apply only to metropolitan planning organizations
				within a transportation management area.
												(ii)Development of
				planA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation oil savings and greenhouse gas emission reduction targets and
				strategies to meet those targets; and
													(II)if those targets
				and strategies are developed, shall be subject to all provisions and
				requirements of this section, including requirements of the transportation oil
				savings and greenhouse gas reduction efforts.
													(C)Establishment
				of targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each
				metropolitan planning organization shall develop surface transportation-related
				oil savings and greenhouse gas emission reduction targets, as well as
				strategies to meet those targets, in consultation with State air agencies and
				Indian tribes as part of the metropolitan transportation planning process under
				this section.
												(ii)Multiple
				designationsIf more than 1 metropolitan planning organization
				has been designated within a metropolitan area, each metropolitan planning
				organization shall coordinate with other metropolitan planning organizations in
				the same metropolitan area to develop the targets and strategies described in
				clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related oil
				consumption and greenhouse gas emissions so as to contribute to the achievement
				of State targets pursuant to section 135(f)(9) of title 23.
												(iv)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission models and related methodologies established in
				the final regulations required under section 220 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated
				and consistent with regional transportation plans and transportation
				improvement programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k)(1) of title 23), and
				include, pursuant to the requirements of the transportation planning process
				under this section, transportation investment and management strategies that
				reduce oil consumption and greenhouse gas emissions from the transportation
				sector over the life of the plan, such as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation
				of zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce long-term oil consumption and
				greenhouse gas emissions through reduced congestion and improved system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce oil consumption and greenhouse gas emissions;
														(kk)public
				facilities for supplying electricity to electric or plug-in hybrid-electric
				vehicles;
														(ll)local street
				network improvements; and
														(mm)any other effort
				that demonstrates progress in reducing transportation-related oil consumption
				and greenhouse gas emissions in each metropolitan planning organization under
				this subsection.
														(v)Identification
				of projects and strategiesThe plan developed under this section
				shall include a list of projects and strategies based on the targets and
				strategies identified under clause (iv).
												(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a metropolitan planning
				organization meets the requirements of subparagraph (C) if—
													(I)the Secretary
				finds that a metropolitan planning organization has developed, submitted, and
				published the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary,
				in consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(iii) and (iv) of subparagraph (C).
													(E)Certification
												(i)In
				generalOnly metropolitan planning organizations that meet the
				requirements of subparagraph (C) shall be eligible to receive performance
				grants under section 402(c) of the Oil
				Independence for a Stronger America Act of 2011.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(C) shall not impact certification standards under paragraph
				(6).
												.
								(c)States
						(1)Title
			 23Section 135 of title 23, United States Code, is
			 amended—
							(A)in subsection
			 (d)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related oil consumption and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by inserting
			 , including housing and land use patterns after
			 development patterns; and
								(B)in subsection
			 (f)—
								(i)in
			 paragraph (2)(D)(i)—
									(I)by striking
			 , as appropriate, in consultation and inserting in
			 cooperation;
									(II)by inserting
			 State and local agencies and Indian tribes responsible for
			 transportation, public transportation, air quality, energy, and housing and in
			 consultation with before State, tribal; and
									(III)by inserting
			 public health, after conservation,;
									(ii)in
			 paragraph (3)(B)(iii), by inserting and through the Web site of the
			 State, including oil savings and emission reduction targets and strategies
			 developed under paragraph (9) and an analysis of the anticipated effects of the
			 targets and strategies after World Wide Web; and
								(iii)by adding at
			 the end the following:
									
										(9)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a State, the transportation planning process under
				this section, shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
											(B)Establishment
				of targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each State
				shall develop surface transportation-related oil savings and greenhouse gas
				emission reduction targets, as well as strategies to meet those targets, in
				consultation with State air agencies and Indian tribes as part of the
				transportation planning process under this section.
												(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related oil consumption and greenhouse gas emissions in
				the State so as to contribute to the achievement of national goals pursuant to
				section 220(a)(1) of the Clean Air Act.
												(iii)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission models and related methodologies established in
				the final regulations required under section 220 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated
				and consistent with statewide transportation plans and statewide transportation
				improvement programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k)(1)), and include,
				pursuant to the requirements of the transportation planning process under this
				section, transportation investment and management strategies that reduce oil
				consumption and greenhouse gas emissions from the transportation sector over
				the life of the plan, such as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation
				of zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce congestion and improve system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce oil consumption and greenhouse gas emissions;
														(kk)public
				facilities for supplying electricity to electric or plug-in hybrid-electric
				vehicles;
														(ll)local street
				network improvements; and
														(mm)any other effort
				that demonstrates progress in reducing transportation-related oil consumption
				and greenhouse gas emissions.
														(iv)Identification
				of projects and strategiesThe plan developed under this section
				shall include a list of projects and strategies based on the targets and
				strategies identified under clause (iii).
												(C)Coordination
				and consultation with public agenciesTransportation oil savings
				and greenhouse gas emission targets and plans pursuant to this section shall be
				developed—
												(i)in coordination
				with—
													(I)all metropolitan
				planning organizations covered by this section within the State; and
													(II)transportation
				and air quality agencies within the State;
													(ii)in consultation
				with representatives of State and local housing, economic development, energy,
				and land use agencies; and
												(iii)in consultation
				with Indian tribes contiguous to the State.
												(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a State meets the
				requirements of subparagraph (B) if—
													(I)the Secretary
				finds that a State has developed, submitted, and published the plan pursuant to
				this section;
													(II)the Secretary,
				in consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(ii) and (iii) of subparagraph (B).
													(E)Planning
				finding
												(i)In
				generalOnly States that meet the requirements of subparagraph
				(B) shall be eligible to receive performance grants under section 402(c) of the
				Oil Independence for a Stronger America Act
				of 2011.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(B) shall not impact the planning finding under subsection
				(g)(7).
												.
								(2)Title
			 49Section 5304 of title 49, United States Code is
			 amended—
							(A)in subsection
			 (d)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related oil consumption and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by inserting
			 , including housing and land use patterns after
			 development patterns; and
								(B)in subsection
			 (f)—
								(i)in
			 paragraph (2)(D)(i)—
									(I)by striking
			 , as appropriate, in consultation and inserting in
			 cooperation;
									(II)by inserting
			 State and local agencies and Indian tribes responsible for
			 transportation, public transportation, air quality, and housing and in
			 consultation with before State, tribal; and
									(III)by inserting
			 public health, after conservation,;
									(ii)in
			 paragraph (3)(B)(iii), by inserting and through the Web site of the
			 State, including oil savings and emission reduction targets and strategies
			 developed under paragraph (9) and an analysis of the anticipated effects of the
			 targets and strategies after World Wide Web; and
								(iii)by adding at
			 the end the following:
									
										(9)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a State, the transportation planning process under
				this section shall address transportation-related oil consumption and
				greenhouse gas emissions by including oil savings and emission reduction
				targets and strategies to meet those targets.
											(B)Establishment
				of targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each State
				shall develop surface transportation-related oil savings and greenhouse gas
				emission reduction targets, as well as strategies to meet those targets, in
				consultation with State air agencies and Indian tribes as part of the
				transportation planning process under this section.
												(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related oil consumption and greenhouse gas emissions in
				the State so as to contribute to the achievement of national targets pursuant
				to section 220(a)(1) of the Clean Air Act.
												(iii)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission models and related methodologies established in
				the final regulations required under section 220 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated
				and consistent with statewide transportation plans and statewide transportation
				improvement programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k)(1) of title 23), and
				include, pursuant to the requirements of the transportation planning process
				under this section, transportation investment and management strategies that
				reduce oil consumption and greenhouse gas emissions from the transportation
				sector over the life of the plan, such as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation
				of zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce congestion and improve system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce oil consumption and greenhouse gas emissions;
														(kk)public
				facilities for supplying electricity to electric or plug-in hybrid-electric
				vehicles; and
														(ll)any other effort
				that demonstrates progress in reducing transportation-related oil consumption
				and greenhouse gas emissions.
														(iv)Identification
				of projects and strategiesThe plan developed under this section
				shall include a list of projects and strategies based on the targets and
				strategies identified under clause (iii).
												(C)Coordination
				and consultation with public agenciesTransportation oil savings
				and greenhouse gas targets and plans pursuant to this section shall be
				developed—
												(i)in coordination
				with—
													(I)all metropolitan
				planning organizations covered by this section within the State; and
													(II)transportation
				and air quality agencies within the State;
													(ii)in consultation
				with representatives of State and local housing, economic development, energy,
				and land use agencies; and
												(iii)in consultation
				with Indian tribes contiguous to the State.
												(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a State meets the
				requirements of subparagraph (B) if—
													(I)the Secretary
				finds that a State has developed, submitted, and published the plan pursuant to
				this section;
													(II)the Secretary,
				in consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(ii) and (iii) of subparagraph (B).
													(E)Planning
				finding
												(i)In
				generalOnly States that meet the requirements of subparagraph
				(B) shall be eligible to receive performance grants under section 402(c) of the
				Oil Independence for a Stronger America Act
				of 2011.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(B) shall not impact the planning finding under subsection
				(g)(7).
												.
								(d)ApplicabilitySection
			 304 of the Clean Air Act (42 U.S.C. 7604) shall not apply to the planning
			 provisions of this section or any amendment made by this section.
					(e)Land Use
			 AuthorityNothing in this section or an amendment made by this
			 section—
						(1)infringes on the
			 existing authority of local governments to plan or control land use; or
						(2)provides or
			 transfers authority over land use to any other entity.
						(f)Table of
			 contentsThe table of
			 contents of title II of the Clean Air Act (42 U.S.C. prec. 7401) is amended by
			 adding at the end the following:
						
							
								Sec. 220. Greenhouse gas emission reductions through
				transportation
				efficiency.
							
							.
					402.Investing in
			 transportation greenhouse gas emission reduction programs
					(a)In
			 generalThe Secretary of Transportation (referred to in this
			 section as the Secretary) shall distribute funds made available
			 to carry out this section to States and metropolitan planning organizations to
			 carry out the purposes of this section for each fiscal year, including—
						(1)supporting the
			 development and updating of transportation greenhouse gas reduction targets and
			 strategies; and
						(2)providing
			 financial assistance to implement plans approved pursuant to—
							(A)sections
			 134(k)(6) and 135(f)(9) of title 23, United States Code; and
							(B)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code.
							(b)Allocation for
			 planning
						(1)In
			 generalSubject to paragraph (2), the Secretary shall distribute
			 not more than 10 percent of the funds available to carry out this section for a
			 fiscal year for metropolitan planning organizations to develop and update
			 transportation plans, including targets and strategies for greenhouse gas
			 emission reduction under—
							(A)sections
			 134(k)(6) and 135(f)(9) of title 23, United States Code; and
							(B)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code.
							(2)Eligible
			 organizationsThe Secretary shall distribute the funds available
			 under paragraph (1) to metropolitan planning organizations (as defined in
			 section 134(k)(1) of title 23, United States Code) in the proportion
			 that—
							(A)the population
			 within such a metropolitan planning organization; bears to
							(B)the total
			 population of all such metropolitan planning organizations.
							(c)Performance
			 awards
						(1)In
			 generalAfter distributing funds pursuant to subsection (b)(1),
			 and subject to subsection (h), the Secretary shall distribute the remainder of
			 the funds made available to carry out this section to provide support to States
			 and metropolitan planning organizations.
						(2)CriteriaIn
			 making distributions under this subsection, the Secretary, in consultation with
			 the Administrator, shall develop criteria for making the distribution, taking
			 into consideration, with respect to areas to be covered by the
			 distributions—
							(A)the quantity of
			 total oil consumption and greenhouse gas emissions to be reduced as a result of
			 implementation of a plan, within a covered area;
							(B)the quantity of
			 total oil consumption and greenhouse gas emissions to be reduced per capita as
			 a result of the implementation of a plan, within the covered area;
							(C)the
			 cost-effectiveness of reducing oil consumption and greenhouse gas emissions
			 during the life of the plan;
							(D)progress toward
			 achieving oil savings and emission reductions target established under—
								(i)sections
			 134(k)(6) and 135(f)(9) of title 23, United States Code; and
								(ii)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code;
								(E)reductions in oil
			 consumption and greenhouse gas emissions previously achieved by States and
			 metropolitan planning organizations during the 5-year period beginning on the
			 date of enactment of this Act;
							(F)the extent to
			 which the plan increases transportation options and mobility, particularly for
			 low-income individuals, minorities, the elderly, households without motor
			 vehicles, cost-burdened households, and the disabled;
							(G)the extent to
			 which projects funded will facilitate development patterns and strategies that
			 reduce oil consumption and greenhouse gas emissions; and
							(H)other factors,
			 including innovative approaches, minimization of costs, and consideration of
			 economic development, revenue generation, consumer fuel cost-savings, and other
			 economic, environmental, and health benefits, as the Secretary determines to be
			 appropriate.
							(d)Requirement for
			 reduced oil consumption and emissionsFunds received under
			 subsection (c) may be used only to fund strategies that demonstrate reductions
			 in oil consumption and greenhouse gas emissions that are sustainable over the
			 life of the applicable transportation plan.
					(e)Cost-SharingThe
			 Federal share of the costs of a project receiving Federal financial assistance
			 under this section shall be 80 percent.
					(f)Compliance with
			 applicable laws
						(1)In
			 generalSubject to paragraph (2), a project receiving funds under
			 this section shall comply with all applicable Federal laws (including
			 regulations), including applicable requirements of titles 23 and 49, United
			 States Code.
						(2)EligibilityProject
			 eligibility shall be determined in accordance with this section.
						(3)Determination
			 of applicable modal requirementsThe Secretary shall—
							(A)have the
			 discretion to designate the specific modal requirements that shall apply to a
			 project; and
							(B)be guided by the
			 predominant modal characteristics of the project in the event that a project
			 has cross-modal application.
							(g)Additional
			 requirements
						(1)In
			 generalAs a condition of the receipt of funds under this
			 section, the interests of public transportation employees affected by the
			 assistance shall be protected under arrangements that the Secretary of Labor
			 determines—
							(A)to be fair and
			 equitable; and
							(B)to provide
			 benefits equal to the benefits established under section 5333(b) of title 49,
			 United States Code.
							(h)Miscellaneous
						(1)Road-use and
			 congestion pricing measuresAll projects supported by funds made
			 available under this section shall not be subject to section 301 of title 23,
			 United States Code shall be eligible to receive amounts collected through
			 road-use and congestion pricing measures.
						(2)LimitationsThe
			 Administrator may not approve any transportation plan for a project that would
			 be inconsistent with existing design, procurement, and construction guidelines
			 established by the Department of Transportation.
						(3)TransfersWith
			 the approval of the Secretary, recipients of funds under this section may enter
			 into agreements providing for the transfer of funds or value to private
			 transportation providers or ineligible public entities (such as local
			 governments, air quality agencies, zoning commissions, special districts, and
			 transit agencies) that have statutory responsibility or authority for actions
			 necessary to implement strategies pursuant to—
							(A)sections
			 134(k)(6) and 135(f)(9) of title 23, United States Code; and
							(B)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code.
							403.Commuter
			 benefits equity
					(a)Uniform dollar
			 limitation for all types of transportation fringe benefits
						(1)In
			 generalSection 132(f)(2) of the Internal Revenue Code of 1986
			 (relating to limitation on exclusion) is amended—
							(A)by striking
			 $100 in subparagraph (A) and inserting
			 $230,
							(B)by striking
			 $175 in subparagraph (B) and inserting $230,
			 and
							(C)by striking the
			 last sentence.
							(2)Inflation
			 adjustment conforming amendmentsSubparagraph (A) of section
			 132(f)(6) of the Internal Revenue Code of 1986 (relating to inflation
			 adjustment) is amended—
							(A)by striking the
			 last sentence,
							(B)by striking
			 1999 and inserting 2011, and
							(C)by striking
			 1998 and inserting 2010.
							(3)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
						(b)Clarification
			 of Federal employee benefitsSection 7905 of title 5, United States
			 Code, is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (2)(C), by inserting and after the semicolon;
							(B)in paragraph (3),
			 by striking ; and and inserting a period; and
							(C)by striking
			 paragraph (4); and
							(2)in subsection
			 (b)(2), by striking subparagraph (A) and inserting the following:
							
								(A)a qualified
				transportation fringe as defined in section 132(f)(1) of the Internal Revenue
				Code of
				1986;
								.
						BFreight
			 transportation
				411.Freight
			 transportation goal and plan
					(a)Freight
			 transportation options goal
						(1)In
			 generalSubject to paragraph (2), it shall be the goal of the
			 United States to shift at least 10 percent of freight shipped by truck to rail
			 or marine shipping by calendar year 2020.
						(2)IncreaseThe
			 Secretary of Transportation may increase the goal established under paragraph
			 (1) based on the evaluation of national freight rail and marine shipping
			 infrastructure and the national freight transportation options plan developed
			 pursuant to subsection (b).
						(b)Freight
			 transportation plan
						(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary of Transportation shall develop a national freight
			 transportation options plan.
						(2)ContentsThe
			 plan developed under paragraph (1) shall include—
							(A)an evaluation of
			 national freight rail and marine shipping infrastructure;
							(B)an assessment of
			 barriers to increased movement of freight by rail and marine shipping;
							(C)an identification
			 of areas or corridors in which additional capacity or other infrastructure is
			 needed to allow increased use of freight rail and marine shipping; and
							(D)a strategic plan
			 for investments in capacity or other measures to encourage increased use of
			 freight rail and marine shipping to meet the goal established under subsection
			 (a).
							412.Freight rail
			 congestion grants
					(a)In
			 generalSection 24105 of title 49, United States Code, is amended
			 to read as follows:
						
							24105.Freight rail
				congestion grants
								(a)AuthorityThe
				Secretary of Transportation may make grants to States for financing the capital
				costs of facilities, infrastructure, and equipment for high priority rail
				corridor projects necessary to reduce congestion in freight rail
				transportation.
								(b)Eligible
				projectsProjects eligible for grants under this section shall be
				covered by a State rail plan and provide public benefits (as defined by chapter
				27).
								(c)Federal
				shareThe Federal share of the cost of a project financed under
				this section shall not exceed 80 percent.
								(d)Grant
				conditionsThe Secretary of Transportation shall require each
				recipient of a grant under this section to comply with the applicable grant
				requirements of section 24405.
								(e)Equitable
				distributionThe Secretary shall take such measures as are
				necessary to ensure an equitable geographic distribution of funds and an
				appropriate balance in addressing the needs of urban and rural
				communities.
								.
					(b)Table of
			 sections amendmentThe table of sections for chapter XXX of title
			 49, United States Code, is amended by striking the item relating to section
			 24105 and inserting the following:
						
							
								Sec. 24105. Freight rail congestion
				grants.
							
							.
					413.Rail
			 electrification study
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on the benefits and costs of electrification of rail corridors,
			 including the role of rail electrification in meeting the national oil
			 independence goal established under section 101.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives a report describing the results of the study required
			 under subsection (a).
					VAlternative
			 transportation fuels
			AAdvanced
			 biofuels
				501.Allowance of
			 investment tax credit for advanced biofuel facilities
					(a)In
			 generalSubsection (a) of section 48 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
						
							(6)Election to
				treat qualified advanced biofuel facilities as energy property
								(A)In
				generalIn the case of any qualified property which is part of a
				qualified advanced biofuel facility investment credit facility—
									(i)such property
				shall be treated as energy property for purposes of this section, and
									(ii)the energy
				percentage with respect to such property shall be 30 percent.
									(B)Qualified
				propertyFor purposes of this paragraph, the term qualified
				property means property—
									(i)which is—
										(I)tangible personal
				property, or
										(II)other tangible
				property (not including a building or its structural components), but only if
				such property is used as an integral part of the qualified investment credit
				facility, and
										(ii)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
									(C)Qualified
				advanced biofuel facilityFor purposes of this paragraph, the
				term qualified advanced biofuel facility means any
				facility—
									(i)the primary
				purpose of which is the production of advanced biofuels which are
				transportation-grade fuels,
									(ii)which is
				originally placed in service by the taxpayer after the date of the enactment of
				this paragraph and before December 31, 2016, and
									(iii)with respect to
				which the taxpayer makes an election to have this paragraph apply.
									(D)Advanced
				biofuelsFor purposes of subparagraph (C), the term
				advanced biofuel means alcohol (as defined in section 40(d)(1)),
				other than ethanol derived from corn starch, used as a fuel which has lifecycle
				greenhouse gas emissions (as defined in section 211(o)(1)(H) of the Clean Air
				Act) at least 50 percent less than baseline lifecycle greenhouse gas emissions
				(as defined in section 211(o)(1)(C) of such
				Act).
								.
					(b)Coordination
			 with special allowance for cellulosic biofuel plant
			 propertyParagraph (8) of section 168(l) of the Internal Revenue
			 Code of 1986 is amended by inserting or under section 48(a)(6)
			 before the period at the end.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					502.Grants for
			 advanced biofuel facility propertySection 1603 of division B of the American
			 Recovery and Reinvestment Act of 2009 is amended by adding at the end the
			 following:
					
						(k)Application to
				qualified advanced biofuel facility propertyIn the case of
				qualified property (as defined in section 48(a)(6)(B) of the Internal Revenue
				Code of 1986) which is part of a qualified advanced biofuel facility (within
				the meaning of section 48(a)(6)(C) of such Code)—
							(1)such qualified
				property shall be treated as specified energy property for purposes of this
				section, and
							(2)in applying this
				section to such qualified property—
								(A)subsection (a)
				shall be applied—
									(i)by substituting
				the 2-year period beginning on the date of the enactment of this
				subsection for 2009 or 2010 each place it appears,
				and
									(ii)by substituting
				after such 2-year period for 2010 in paragraph
				(2) thereof,
									(B)the applicable
				percentage with respect to such qualified property shall be 30 percent,
								(C)the credit
				termination date with respect to such qualified property shall be January 1,
				2017, and
								(D)subsection (j)
				shall be applied by substituting the date which is 9-months after the
				2-year period described in subsection (k)(2)(A)(i) for October
				1,
				2011.
								.
				503.Inclusion of
			 algae-based biofuel in definition of cellulosic biofuel
					(a)Cellulosic
			 biofuel producer credit
						(1)General
			 ruleParagraph (4) of section 40(a) of the Internal Revenue Code
			 of 1986 is amended by inserting and algae-based after
			 cellulosic.
						(2)DefinitionsParagraph
			 (6) of section 40(b) of such Code is amended—
							(A)by inserting
			 and
			 algae-based after Cellulosic in the
			 heading,
							(B)by striking
			 subparagraph (A) and inserting the following:
								
									(A)In
				generalThe cellulosic and algae-based biofuel producer credit of
				any taxpayer is an amount equal to the applicable amount for each gallon
				of—
										(i)qualified
				cellulosic biofuel production, and
										(ii)qualified
				algae-based biofuel
				production.
										,
							(C)by redesignating
			 subparagraphs (F), (G), and (H) as subparagraphs (I), (J), and (K),
			 respectively,
							(D)by inserting
			 and
			 algae-based after cellulosic in the
			 heading of subparagraph (I), as so redesignated,
							(E)by inserting
			 or algae-based biofuel, whichever is appropriate, after
			 cellulosic biofuel in subparagraph (J), as so
			 redesignated,
							(F)by inserting
			 and qualified algae-based biofuel production after
			 qualified cellulosic biofuel production in subparagraph (K), as
			 so redesignated, and
							(G)by inserting
			 after subparagraph (E) the following new subparagraphs:
								
									(F)Qualified
				algae-based biofuel productionFor purposes of this section, the
				term qualified algae-based biofuel production means any
				algae-based biofuel which is produced by the taxpayer, and which during the
				taxable year—
										(i)is
				sold by the taxpayer to another person—
											(I)for use by such
				other person in the production of a qualified algae-based biofuel mixture in
				such other person's trade or business (other than casual off-farm
				production),
											(II)for use by such
				other person as a fuel in a trade or business, or
											(III)who sells such
				algae-based biofuel at retail to another person and places such algae-based
				biofuel in the fuel tank of such other person, or
											(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
										The
				qualified algae-based biofuel production of any taxpayer for any taxable year
				shall not include any alcohol which is purchased by the taxpayer and with
				respect to which such producer increases the proof of the alcohol by additional
				distillation.(G)Qualified
				algae-based biofuel mixtureFor purposes of this paragraph, the
				term qualified algae-based biofuel mixture means a mixture of
				algae-based biofuel and gasoline or of algae-based biofuel and a special fuel
				which—
										(i)is
				sold by the person producing such mixture to any person for use as a fuel,
				or
										(ii)is used as a fuel
				by the person producing such mixture.
										(H)Algae-based
				biofuelFor purposes of this paragraph—
										(i)In
				generalThe term algae-based biofuel means any
				liquid fuel, including gasoline, diesel, aviation fuel, and ethanol,
				which—
											(I)is produced from
				the biomass of algal organisms, and
											(II)meets the
				registration requirements for fuels and fuel additives established by the
				Environmental Protection Agency under section 211 of the Clean Air Act (42
				U.S.C. 7545).
											(ii)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae (seaweeds).
										(iii)Exclusion of
				low-proof alcoholSuch term shall not include any alcohol with a
				proof of less than 150. The determination of the proof of any alcohol shall be
				made without regard to any added
				denaturants.
										.
							(3)Conforming
			 amendments
							(A)Subparagraph (D)
			 of section 40(d)(3) of such Code is amended—
								(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading,
								(ii)by
			 inserting or (b)(6)(F) after (b)(6)(C) in clause
			 (ii), and
								(iii)by inserting
			 or algae-based after such cellulosic.
								(B)Paragraph (6) of
			 section 40(d) of such Code is amended—
								(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading, and
								(ii)by
			 striking the first sentence and inserting No cellulosic and algae-based
			 biofuel producer credit shall be determined under subsection (a) with respect
			 to any cellulosic or algae-based biofuel unless such cellulosic or algae-based
			 biofuel is produced in the United States and used as a fuel in the United
			 States.
								(C)Paragraph (3) of
			 section 40(e) of such Code is amended by inserting and algae-based after
			 cellulosic in the heading.
							(D)Paragraph (1) of
			 section 4101(a) of such Code is amended—
								(i)by
			 inserting or algae-based after cellulosic,
			 and
								(ii)by
			 inserting and 40(b)(6)(H), respectively after section
			 40(b)(6)(E).
								(b)Special
			 allowance for cellulosic biofuel plant propertySubsection (l) of
			 section 168 of the Internal Revenue Code of 1986 is amended—
						(1)by inserting
			 and
			 algae-based after cellulosic in the
			 heading,
						(2)by inserting
			 and any qualified algae-based biofuel plant property after
			 qualified cellulosic biofuel plant property in paragraph
			 (1),
						(3)by redesignating
			 paragraphs (4) through (8), as amended by section 501, as paragraphs (6)
			 through (10), respectively,
						(4)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (7)(C), as so
			 redesignated,
						(5)by striking
			 with respect to and all that follows in paragraph (9), as so
			 redesignated, and inserting with respect to any qualified cellulosic
			 biofuel plant property and any qualified algae-based biofuel plant property
			 which ceases to be such qualified property.,
						(6)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (10), as so
			 redesignated, and
						(7)by inserting
			 after paragraph (3) the following new paragraphs:
							
								(4)Qualified
				algae-based biofuel plant propertyThe term qualified
				algae-based biofuel plant property means property of a character subject
				to the allowance for depreciation—
									(A)which is used in
				the United States solely to produce algae-based biofuel,
									(B)the original use
				of which commences with the taxpayer after the date of the enactment of this
				paragraph,
									(C)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) after the date of
				the enactment of this paragraph, but only if no written binding contract for
				the acquisition was in effect on or before such date, and
									(D)which is placed in
				service by the taxpayer before January 1, 2014.
									(5)Algae-based
				biofuel
									(A)In
				generalThe term algae-based biofuel means any
				liquid fuel which is produced from the biomass of algal organisms.
									(B)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae
				(seaweeds).
									.
						(c)Effective
			 dates
						(1)Cellulosic
			 biofuel producer creditThe amendments made by subsection (a)
			 shall apply to fuel produced after the date of the enactment of this
			 Act.
						(2)Special
			 allowance for cellulosic biofuel plant propertyThe amendments
			 made by subsection (b) shall apply to property purchased and placed in service
			 after the date of the enactment of this Act.
						504.Extension of
			 cellulosic biofuel producer credit
					(a)In
			 generalSubparagraph (K) of section 40(b)(6) of the Internal
			 Revenue Code of 1986, as redesignated by section 503(a)(2)(C), is amended by
			 striking January 1, 2013 and inserting January 1,
			 2017.
					505.Extension of
			 special allowance for cellulosic biofuel plant property
					(a)In
			 generalParagraph (2)(D) of section 168(l) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2013 and
			 inserting January 1, 2017.
					(b)Algae-Based
			 biofuelParagraph (4)(D) of section 168(l) of the Internal
			 Revenue Code of 1986, as amended by section 503(b)(7), is amended by striking
			 January 1, 2013 and inserting January 1,
			 2017.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					506.Extension of
			 incentives for biodiesel and renewable diesel
					(a)Credits for
			 biodiesel and renewable diesel used as fuelSubsection (g) of
			 section 40A of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2016.
					(b)Excise tax
			 credits and outlay payments for biodiesel and renewable diesel fuel
			 mixtures
						(1)Paragraph (6) of
			 section 6426(c) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2016.
						(2)Subparagraph (B)
			 of section 6427(e)(6) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2011 and inserting December 31,
			 2016.
						(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2011.
					507.Extension of
			 alcohol fuels tax credits
					(a)In
			 generalParagraph (1) of section 40(e) of the Internal Revenue
			 Code of 1986 is amended—
						(1)in subparagraph
			 (A), by striking December 31, 2011 and inserting December
			 31, 2016, and
						(2)in subparagraph
			 (B), by striking January 1, 2012 and inserting January 1,
			 2017.
						(b)Rule for credit
			 for ethanol blendersSubsection (h) of section 40 of the Internal
			 Revenue Code of 1986 is amended—
						(1)in paragraph (1),
			 by striking during calendar years 2001 through 2010 and
			 inserting after calendar year 2001, and
						(2)in paragraph (2),
			 by inserting at the end the following flush sentence:
							
								In the
				case of any sale or use after calendar year 2011, the blender amount and the
				low-proof blender amount shall be 0
				cents..
						(c)Effective
			 dateThe amendments made by this section shall apply to alcohol
			 produced, sold, or used after December 31, 2011.
					BPowering vehicles
			 with natural gas
				511.Credit for
			 qualified natural gas motor vehicles
					(a)In
			 general
						(1)In
			 generalSubsection (e) of section 30B of the Internal Revenue
			 Code of 1986 (relating to new qualified alternative fuel motor vehicle credit)
			 is amended by adding at the end the following new paragraphs:
							
								(6)Special rules
				for qualified natural gas motor vehicles
									(A)In
				generalIn the case of a qualified natural gas motor
				vehicle—
										(i)such motor
				vehicle shall be treated as a new qualified alternative fuel motor vehicle
				under this subsection,
										(ii)paragraph (3)
				shall be applied by multiplying each of the dollar amounts contained in such
				paragraph by 2, and
										(iii)the credit
				allowed under this subsection shall be transferrable as provided in
				subparagraph (B).
										(B)Transferability
				of credit
										(i)In
				generalA taxpayer who places in service qualified natural gas
				motor vehicle may transfer the credit allowed under this subsection with
				respect to such vehicle through an assignment to the seller, the manufacturer,
				or the lessee of such vehicle. Such transfer may be revoked only with the
				consent of the Secretary.
										(ii)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under clause (i) is claimed once and not reassigned by such
				other person.
										(7)Qualified
				natural gas motor vehicle
									(A)In
				generalFor purposes of this subsection, the term qualified
				natural gas motor vehicle means any motor vehicle—
										(i)which is
				described in subparagraph (B), (C), or (D),
										(ii)the original use
				of which commences with the taxpayer,
										(iii)which is
				acquired by the taxpayer for use or lease, but not for resale, and
										(iv)which is placed
				in service before the date which is 10 years after the date of the enactment of
				this paragraph.
										(B)Heavy duty
				vehiclesA motor vehicle is described in this subparagraph if
				such motor vehicle—
										(i)is made by a
				manufacturer,
										(ii)has a gross
				vehicle weight rating of more than 8,500 pounds, and
										(iii)is—
											(I)only capable of
				operating on compressed or liquified natural gas, or
											(II)capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel.
											(C)Light and
				medium duty vehiclesA motor vehicle is described in this
				subparagraph if such motor vehicle—
										(i)is made by a
				manufacturer,
										(ii)has a gross
				vehicle weight rating of not more 8,500 pounds,
										(iii)is—
											(I)only capable of
				operating on compressed or liquified natural gas, or
											(II)capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel,
											(iv)is of a
				character subject to depreciation, and
										(v)is acquired by a
				taxpayer who—
											(I)owns and operates
				not less than 10 motor vehicles in the course of a trade or business at the
				time of the acquisition, and
											(II)has placed in
				service more than 2 motor vehicles described in clauses (i) through (iv) or
				described in subparagraph (D)(iii) after the date of the enactment of this
				paragraph.
											(D)Converted or
				repowered vehicles
										(i)In
				generalA motor vehicle is described in this subparagraph if such
				motor vehicle is a motor vehicle described in clause (ii) or clause (iii) which
				is converted or repowered so that it—
											(I)is only capable
				of operating on compressed or liquified natural gas, or
											(II)is capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel, is capable
				of operating on compressed or liquefied natural gas.
											(ii)Heavy duty
				vehiclesA motor vehicle is described in this clause if such
				motor vehicle—
											(I)has a gross
				vehicle weight rating of more than 8,500 pounds, and
											(II)was not capable
				of operating on compressed or liquified natural gas before the date of such
				conversion or repower.
											(iii)Light and
				medium duty vehiclesA motor vehicle is described in this clause
				if such motor vehicle—
											(I)has a gross
				vehicle weight rating of not more 8,500 pounds,
											(II)was not capable
				of operating on compressed or liquified natural gas before the date of such
				conversion or repower,
											(III)is of a
				character subject to depreciation,
											(IV)is acquired by a
				taxpayer who owns and operates not less than 10 motor vehicles in the course of
				a trade or business at the time of the acquisition, and
											(V)is acquired by a
				taxpayer who has placed in service more than 2 motor vehicles described in
				subclauses (I) through (III) or described in subparagraph (C) after the date of
				the enactment of this paragraph.
											(iv)Special
				rules
											(I)Treatment as
				newFor purposes of this subsection, the original use of any
				motor vehicle described in clause (i) shall be treated as beginning with the
				first use after the date of the conversion or repower.
											(II)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such vehicle.
											(E)Special
				ruleFor purposes of this subsection, in the case of a motor
				vehicle which—
										(i)is described in
				subparagraph (C) or (D)(iii),
										(ii)is placed in
				service after the date of the enactment of this paragraph, and
										(iii)is placed in
				service by a taxpayer in a taxable year prior to the taxable year in which such
				taxpayer places in service the third such motor vehicle described in
				subparagraph (C) or (D)(iii) after such date of enactment.
										such
				motor vehicle shall be treated as placed in service in the taxable year in
				which such third motor vehicle is placed in
				service..
						(2)Conforming
			 amendmentSubparagraph (B) of section 30B(e)(5) of such Code is
			 amended by inserting (other than a qualified natural gas motor
			 vehicle) after paragraph (3).
						(b)Mixed-Fuel
			 vehiclesSubparagraph (C) of section 30B(e)(5) of the Internal
			 Revenue Code of 1986 is amended by striking a mixed-fuel vehicle which
			 operates using and all that follows and
			 inserting
						
							a mixed-fuel vehicle
			 which—(i)in the case of
				such a vehicle which is capable of operating on compressed or liquified natural
				gas, operates using at least 65 percent compressed or liquified natural gas and
				not more than 35 percent petroleum-based fuel, and
							(ii)in the case of
				any other such vehicle, operates using at least 75 percent alternative fuel and
				not more than 25 percent petroleum-based
				fuel.
							.
					(c)Alternative
			 minimum tax treatmentSubparagraph (B) of section 38(c)(4) of the
			 Internal Revenue Code of 1986 is amended by redesignating clauses (i) through
			 (ix) as clauses (ii) through (x), respectively, and by inserting after before
			 clause (ii) (as so redesignated) the following new clause:
						
							(i)the amount of the
				credit determined under section 30B which is attributable to a qualified
				natural gas motor vehicle (as defined in section
				30B(e)(7)).
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					512.Natural gas
			 vehicle bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 (relating to qualified tax credit bonds) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							54G.Natural gas
				vehicle bonds
								(a)Natural gas
				vehicle bondFor purposes of this subpart, the term natural
				gas vehicle bond means any bond issued as part of an issue if—
									(1)100 percent of
				the available project proceeds of such issue are to be used for capital
				expenditures incurred by a governmental body for 1 or more qualified natural
				gas vehicle projects placed in service by such governmental body primarily for
				governmental or public use,
									(2)the bond is
				issued by a governmental body,
									(3)the issuer
				designates such bond for purposes of this section, and
									(4)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
									(b)Limitation on
				amount of bonds designated
									(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
									(2)National
				limitation on amount of bonds designatedThere is a national
				natural gas vehicle bond limitation of $3,000,000,000.
									(3)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (2) among qualified natural gas vehicle projects in such manner as
				the Secretary determines appropriate.
									(c)Special rules
				relating to expenditures
									(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
										(A)100 percent or
				more of the available project proceeds of such issue are to be spent for 1 or
				more qualified natural gas vehicle projects within the 5-year period beginning
				on the date of issuance of the natural gas vehicle bond,
										(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds will be incurred within the 6-month period beginning on the
				date of issuance of the natural gas vehicle bond, and
										(C)such projects
				will be completed with due diligence and such available project proceeds will
				be spent with due diligence.
										(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related projects will continue to proceed with
				due diligence.
									(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 100 percent of the available project proceeds of such
				issue are expended by the close of the 5-year period beginning on the date of
				issuance (or if an extension has been obtained under paragraph (2), by the
				close of the extended period), the issuer shall redeem all of the nonqualified
				bonds within 90 days after the end of such period. For purposes of this
				paragraph, the amount of the nonqualified bonds required to be redeemed shall
				be determined in the same manner as under section 142.
									(d)Governmental
				bodyFor purposes of this section, the term governmental
				body means any State, territory, possession of the United States, the
				District of Columbia, Indian tribal government, and any political subdivision
				thereof.
								(e)Qualified
				natural gas vehicle projectFor purposes of this subpart, the
				term qualified natural gas vehicle project means—
									(1)1 or more qualified natural gas vehicles
				(as defined in section 30B(e)(7)), or
									(2)1 or more qualified alternative fuel
				vehicle refueling properties which are used to store and or dispense compressed
				or liquefied natural gas (within the meaning of section 30C(c)).
									(f)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2020.
								.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (D), by striking the period at the
			 end of subparagraph (E) and inserting , or, and by inserting
			 after subparagraph (E) the following new subparagraph:
							
								(F)a natural gas
				vehicle
				bond,
								.
						(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended by striking and at
			 the end of clause (iv), by striking the period at the end of clause (v) and
			 inserting , and, and by adding at the end the following new
			 clause:
							
								(vi)in the case of a
				natural gas vehicle bond, a purpose specified in section
				54H(a)(1).
								.
						(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
						
							
								Sec. 54G. Natural gas vehicle
				bonds.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					513.Incentives for
			 manufacturing facilities producing vehicles fueled by compressed or liquified
			 natural gas
					(a)Deduction for
			 manufacturing facilities
						(1)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by inserting after section 179E the following new
			 section:
							
								179F.Expensing for
				manufacturing facilities producing vehicles fueled by compressed natural gas or
				liquified natural gas
									(a)Treatment as
				expensesA taxpayer may elect to treat the applicable percentage
				of the cost of any qualified natural gas vehicle manufacturing facility
				property as an expense which is not chargeable to a capital account. Any cost
				so treated shall be allowed as a deduction for the taxable year in which the
				qualified manufacturing facility property is placed in service.
									(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
										(1)100 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2016, and
										(2)50 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2015, and before January 1,
				2021.
										(c)Election
										(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer's return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
										(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
										(d)Qualified
				natural gas vehicle manufacturing facility propertyFor purposes
				of this section—
										(1)In
				generalThe term qualified natural gas vehicle
				manufacturing facility property means any qualified property—
											(A)the original use
				of which commences with the taxpayer,
											(B)which is placed
				in service by the taxpayer after the date of the enactment of this section and
				before January 1, 2021, and
											(C)no written
				binding contract for the construction of which was in effect on or before the
				date of the enactment of this section.
											(2)Qualified
				property
											(A)In
				generalThe term qualified property means any
				property which is a facility or a portion of a facility used for the production
				of—
												(i)any qualified
				natural gas vehicles (as defined in section 30B(e)(7)), or
												(ii)any eligible
				component.
												(B)Eligible
				componentThe term eligible component means any
				component which is designed specifically for use in such a qualified natural
				gas vehicle.
											(e)Special rule
				for dual use property
										(1)In
				generalIn the case of any qualified natural gas vehicle
				manufacturing facility property which is used to produce both property
				described in clauses (i) and (ii) of subsection (d)(2)(A) and property which is
				not so described, the amount of costs taken into account under subsection (a)
				shall be reduced by an amount equal to—
											(A)the total amount
				of such costs (determined before the application of this subsection),
				multiplied by
											(B)the percentage of
				property expected to be produced which is not so described.
											(2)RegulationsThe Secretary shall prescribe such
				regulations as are necessary to carry out the purpose of this
				subsection.
										.
						(2)Clerical
			 amendmentThe table of sections of part VI of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 179E the following new item:
							
								
									Sec. 179F. Expensing for manufacturing facilities producing
				vehicles fueled by compressed natural gas or liquified natural
				gas.
								
								.
						(b)Refund of
			 credit for prior year minimum tax liabilitySection 53 of the
			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax
			 liability) is amended by adding at the end the following new subsection:
						
							(g)Election To
				treat amounts attributable to qualified manufacturing facility
								(1)In
				generalIn the case of an eligible taxpayer, the amount
				determined under subsection (c) for the taxable year (after the application of
				subsection (e)) shall be increased by an amount equal to the applicable
				percentage of any qualified natural gas vehicle manufacturing facility property
				which is placed in service during the taxable year.
								(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
									(A)35 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2016, and
									(B)17.5 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2015, and before January 1,
				2021.
									(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means any taxpayer—
									(A)who places in
				service qualified natural gas vehicle manufacturing facility property during
				the taxable year,
									(B)who does not make
				an election under section 179F(c), and
									(C)who makes an
				election under this subsection.
									(4)Other
				definitions and special rules
									(A)Qualified
				natural gas vehicle manufacturing facility propertyThe term
				qualified natural gas vehicle manufacturing facility property has
				the meaning given such term under section 179F(d).
									(B)Special rule
				for dual use propertyIn the case of any qualified natural gas
				vehicle manufacturing facility property which is used to produce both qualified
				property (as defined in section 179F(d)) and other property which is not
				qualified property, the amount of costs taken into account under paragraph (1)
				shall be reduced by an amount equal to—
										(i)the total amount
				of such costs (determined before the application of this subparagraph),
				multiplied by
										(ii)the percentage
				of property expected to be produced which is not qualified property.
										(C)Election
										(i)In
				generalAn election under this subsection for any taxable year
				shall be made on the taxpayer's return of the tax imposed by this chapter for
				the taxable year. Such election shall be made in such manner as the Secretary
				may by regulations prescribe.
										(ii)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the Secretary.
										(5)Credit
				refundableFor purposes of this title (other than this section),
				the credit allowed by reason of this subsection shall be treated as if it were
				allowed under subpart
				C.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					514.Study of
			 increasing natural gas and liquefied petroleum gas vehicles in Federal
			 fleet
					(a)In
			 generalThe Administrator of General Services, in consultation
			 with the Administrator and the Secretary, shall conduct a study of the means by
			 which the Federal fleet could increase the number of light-, medium-, and
			 heavy-duty natural gas and liquefied petroleum gas vehicles in the
			 fleet.
					(b)ComponentsIn
			 conducting the study, the Administrator of General Services shall—
						(1)take into
			 consideration Executive Order 13514 (74 Fed. Reg. 52117; relating to Federal
			 leadership in environmental, energy, and economic performance) requiring
			 agencies to meet a 30 percent reduction in vehicle fleet petroleum use by
			 2020;
						(2)assess—
							(A)the barriers to
			 increasing the number of natural gas and liquefied petroleum gas vehicles in
			 the Federal fleet;
							(B)the potential for
			 maximizing the use of natural gas and liquefied petroleum gas vehicles in the
			 fleet;
							(C)the expected
			 reductions in petroleum use and greenhouse gas emissions as part of the
			 potential impacts of increasing natural gas and liquefied petroleum in the
			 fleet; and
							(D)the lifecycle
			 costs involved in fleet conversions, including the cost savings from reduced
			 fuel consumption;
							(3)provide a
			 separate analysis of the potential costs of installing the specific fueling
			 infrastructure required to increase natural gas and liquefied petroleum gas in
			 the fleet; and
						(4)include
			 feasibility assessments for increasing the number of light-, medium-, and
			 heavy-duty natural gas and liquefied petroleum gas vehicles in the fleet over a
			 base period of 10 years and accelerated periods of 3 and 5 years.
						(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report on the results of the study conducted under this section.
					VIHeating oil and
			 propane conservation
			601.Energy
			 efficiency improvements for heating oil, propane, and kerosene use in homes and
			 commercial buildings
				(a)DefinitionsIn
			 this section:
					(1)Cost-effectiveThe
			 term cost-effective, with respect to an energy efficiency program,
			 means that the program meets the total resource cost test, which requires that
			 the net present value of economic benefits over the life of the program or
			 measure (including avoided supply and delivery costs and deferred or avoided
			 investments) is greater than the net present value of the economic costs over
			 the life of the program, including program costs and incremental costs borne by
			 the energy consumer.
					(2)DepartmentThe
			 term Department means the Department of Energy.
					(3)NORAThe
			 term NORA means a national oilheat research alliance established
			 pursuant to section 704 of the National Oilheat Research Alliance Act of 2000
			 (42 U.S.C. 6201 note; Public Law 106–469) or a successor entity.
					(4)PERCThe
			 term PERC means the Propane Education and Research Council
			 authorized by the Propane Education and Research Act of 1996 (15 U.S.C. 6401 et
			 seq.) or a successor entity.
					(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(b)Energy
			 Efficiency Improvement for Heating Oil, Propane, and Kerosene Program
					(1)EstablishmentThere
			 is established in the Department the Energy Efficiency Improvement for Heating
			 Oil, Propane, and Kerosene Program under which the Secretary shall provide
			 funds to each State that has elected to participate in programs operated by
			 NORA or PERC to carry out cost-effective energy efficiency programs for homes
			 and buildings that use home heating oil, propane, and kerosene.
					(2)Distribution of
			 fundsThe Secretary shall distribute funds under paragraph (1)
			 among the States based on the relative amount of funds collected in each State
			 under the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) and the Propane Education and Research Act of 1996 (15
			 U.S.C. 6401 et seq.).
					(c)Use of
			 proceeds
					(1)In
			 generalA State shall use the amounts distributed under
			 subsection (b)(2) to carry out cost-effective energy efficiency programs for
			 consumers that use home heating oil, propane, or kerosene for residential or
			 commercial purposes.
					(2)Administration
			 and delivery mechanismsIn administering a program under this
			 section, a State shall—
						(A)to the maximum
			 extent practicable, deliver efficiency programs through, or integrated with,
			 existing energy efficiency programs supervised by the State, including, as
			 appropriate, energy efficiency programs administered by parties other than the
			 State;
						(B)to the maximum
			 extent practicable, coordinate the administration and delivery of energy
			 efficiency programs supported under this section, among other such programs and
			 with existing programs for various fuel types, to deliver comprehensive,
			 fuel-blind, coordinated programs to consumers;
						(C)ensure that
			 funding provided under this section does not displace or substitute for
			 existing or alternative sources of funding for energy efficiency
			 programs;
						(D)taking into
			 account subparagraphs (A) through (C), designate 1 or more energy efficiency
			 program administrators for cost-effective home heating oil, propane, and
			 kerosene efficiency programs;
						(E)designate an
			 existing, or establish a new, stakeholder oversight council or equivalent to
			 review efficiency program designs and efficiency program cost-effectiveness and
			 make recommendation for improvement and ensure coordination between efficiency
			 programs for other fuels such as electricity and natural gas;
						(F)establish
			 methodologies and processes for the manner by which efficiency programs are
			 developed, administered, reviewed, and approved in the State and report to the
			 Secretary annually on the methodologies and processes used to develop,
			 administer, review, and approve home heating oil, propane, and kerosene
			 programs; and
						(G)ensure that
			 evaluation, monitoring, and verification of the efficiency programs are
			 conducted by an independent third-party annually with reporting to the States,
			 public, and the Secretary.
						(d)Reports
					(1)StateNot
			 later than April 30 of each year, each State that receives funds under this
			 section shall submit to the Secretary a report for the previous calendar year
			 in accordance with such requirements as the Secretary may prescribe
			 that—
						(A)describes the use
			 by the State of funds provided by this section, including a description of the
			 cost-effective energy efficiency programs funded;
						(B)demonstrates the
			 consumer savings, cost-effectiveness of, and the lifetime and annual energy
			 savings achieved by, energy efficiency programs funded under this section;
			 and
						(C)includes a report
			 prepared by an independent third party, in accordance with such regulations as
			 the Secretary may issue, evaluating the performance of the cost-effective
			 energy efficiency programs funded under this section, including consumer
			 savings, cost-effectiveness of, and the lifetime and annual energy savings of
			 the efficiency programs.
						(2)Secretary
						(A)In
			 generalNot later than April 30, 2013, and every 2 years
			 thereafter, the Secretary shall submit to Congress a report containing—
							(i)an
			 evaluation of the consumer savings, cost-effectiveness of, and the lifetime and
			 annual energy savings achieved by, energy efficiency programs funded under this
			 section; and
							(ii)recommendations
			 for means of more effectively achieving consumer savings, cost-effectiveness,
			 and lifetime and annual energy savings through efficiency programs for home
			 heating oil, propane, and kerosene consumer for residential or commercial
			 purposes.
							(B)PublicationThe
			 Secretary shall make the reports submitted under subparagraph (A) available to
			 the public, including by publishing the reports on the Internet.
						(e)EnforcementIf
			 the Secretary determines that a State is not in compliance with this section,
			 the Secretary may distribute funds that would have been distributed to the
			 State under subsection (b)2) among the remaining States, on a pro rata basis,
			 for use in carrying out programs under this section.
				602. Renewable
			 biomass thermal energy for commercial buildings
				(a)DefinitionsIn
			 this section:
					(1)Commercial
			 building
						(A)In
			 generalThe term commercial building means a
			 building that—
							(i)is
			 located in the United States; and
							(ii)was in existence
			 or initially designed as of December 31, 2009.
							(B)ExclusionsThe
			 term commercial building does not include—
							(i)a
			 federally owned building; or
							(ii)a
			 residential building.
							(2)Eligible
			 buildingThe term eligible building means a
			 commercial building or multifamily residential building that uses (or, if under
			 development but not yet constructed, is designed to consume) heating oil or
			 another petroleum product as the primary thermal energy source of the
			 building.
					(3)Multifamily
			 residential building
						(A)In
			 generalThe term multifamily residential building
			 means a structure of 5 or more dwelling units that—
							(i)is
			 located in the United States; and
							(ii)was in existence
			 or initially designed as of December 31, 2009.
							(B)ExclusionThe
			 term multifamily residential building does not include a federally
			 owned building.
						(4)ProgramThe
			 term program means the renewable biomass thermal energy loan
			 program established under this section.
					(5)Qualified
			 boilerThe term qualified boiler means a wood or
			 wood-pellet fired boiler or furnace that—
						(A)has a capacity of
			 not less than 300,000 Btu per hour; and
						(B)meets or exceeds
			 60 percent total system efficiency based on lower heating value.
						(6)Qualified
			 program delivery entityThe term qualified program delivery
			 entity means a State, political subdivision of a State, tribal
			 government, energy utility, natural gas utility, nonprofit or community-based
			 organization, energy service company, retailer, or any other qualified entity
			 that—
						(A)meets the
			 eligibility requirements of this section; and
						(B)is approved by
			 the State that administers the program in the State.
						(7)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(b)EstablishmentThe
			 Secretary shall establish a renewable biomass thermal energy loan program under
			 which the Secretary shall make grants to States to support financial assistance
			 provided by qualified program delivery entities for replacing, in eligible
			 buildings, thermal energy systems that use heating oil or another petroleum
			 product in qualified boilers.
				(c)Eligibility of
			 qualified program delivery entitiesTo be eligible to participate
			 in the program, a qualified program delivery entity—
					(1)shall offer a
			 financing product under which eligible participants may pay over time for the
			 cost to the owner of an eligible building (after all applicable Federal, State,
			 local, and other rebates or incentives are applied) of replacing or redesigning
			 a thermal energy system that uses heating oil or another petroleum product with
			 a qualified boiler;
					(2)shall offer an
			 incentive or other strategy for encouraging the owner of an eligible building
			 to make energy efficiency improvements to the thermal energy delivery system of
			 an eligible building at the same time as a qualified boiler is
			 installed;
					(3)shall establish
			 standard underwriting criteria to determine the eligibility of program
			 applicants, which criteria shall be consistent with commercially recognized
			 best practices applicable to the form of financial assistance being provided
			 (as determined by the designated entity administering the program in the
			 State); and
					(4)may establish and
			 offer financing mechanisms to pool the needs of multiple eligible buildings
			 into a single finance package in order to lower transactions costs and enable
			 projects in small or low-income municipalities to participate in the
			 program.
					(d)AllocationIn
			 making funds available to States for each fiscal year under this section, the
			 Secretary shall use the formula used to allocate funds to States to carry out
			 State energy conservation plans established under part D of title III of the
			 Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
				(e)Qualified
			 program delivery entitiesBefore making a grant to a State under
			 this section, the Secretary shall require the Governor of the State to provide
			 to the Secretary a letter of assurance that the State—
					(1)has 1 or more
			 qualified program delivery entities that meet the requirements of this
			 section;
					(2)has established a
			 loan program mechanism that incorporates an effective repayment mechanism,
			 which may include—
						(A)on-utility-bill
			 repayment;
						(B)tax assessment or
			 other form of property assessment financing;
						(C)municipal service
			 charges;
						(D)energy or energy
			 efficiency services contracts; or
						(E)alternative
			 contractual repayment mechanisms that have been demonstrated to have
			 appropriate risk mitigation features; and
						(3)will provide, in
			 a timely manner, all information regarding the administration of the program as
			 the Secretary may require to permit the Secretary to meet the reporting
			 requirements of subsection (h).
					(f)Use of grant
			 fundsGrant funds made available to States under the program may
			 be used to support financing products offered by qualified program delivery
			 entities to eligible participants, by providing—
					(1)interest rate
			 reductions;
					(2)loan loss
			 reserves or other forms of credit enhancement;
					(3)revolving loan
			 funds from which qualified program delivery entities may offer direct
			 loans;
					(4)other debt
			 instruments or financial products necessary—
						(A)to maximize
			 leverage provided through available funds; and
						(B)to support
			 widespread deployment of qualified boilers; and
						(5)technical
			 assistance delivered for nonprofit or community based organizations and local
			 governments in economically distressed counties, on financing options or
			 project development and design offered to eligible entities, particularly
			 eligible entities located in low-income communities, HUB zones, or other
			 Federal designations aimed at increasing the participation and benefit from
			 Federal programs of underserved or low-income communities.
					(g)Use of
			 repayment fundsIn the case of a revolving loan fund established
			 by a State described in subsection (f)(3), a qualified program delivery entity
			 may use funds repaid by eligible participants under the program to provide
			 financial assistance for additional eligible participants to make improvements
			 described in subsection (b) in a manner that is consistent with this section or
			 other such criteria as are prescribed by the State.
				(h)Program
			 evaluationNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a program evaluation that
			 describes—
					(1)how many eligible
			 participants have participated in the program;
					(2)how many jobs
			 have been created through the program, directly and indirectly;
					(3)what steps could
			 be taken to promote further deployment of qualified boilers;
					(4)the quantity of
			 verifiable energy savings, renewable energy deployment, eligible building owner
			 energy bill savings, and other benefits of the program; and
					(5)the performance
			 of the programs carried out by qualified program delivery entities under this
			 section, including information on the rate of default and repayment.
					VIIAuthorization
			 of appropriations
			701.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act and the amendments made by
			 this Act such sums as are necessary for each of fiscal years 2011 through
			 2020.
			
